 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STRATUS KINGWOOD PLACE, L.P.,

a Texas limited partnership

 

 

THE LIMITED PARTNERSHIP INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE
TEXAS SECURITIES ACT OR OTHER APPLICABLE STATE STATUTES AND RELATED RULES AND
REGULATIONS (COLLECTIVELY, THE “SECURITIES LAWS”) IN RELIANCE UPON EXEMPTIONS
FROM REGISTRATION AS PROVIDED IN THE SECURITIES LAWS. THE SALE OR OTHER
DISPOSITION OF THE LIMITED PARTNERSHIP INTERESTS IS RESTRICTED, AS SET FORTH IN
THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT, AND IN ANY EVENT IS
PROHIBITED UNLESS THE GENERAL PARTNER RECEIVES AN OPINION OF COUNSEL
SATISFACTORY TO THE GENERAL PARTNER AND ITS COUNSEL THAT SUCH SALE OR OTHER
DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES LAWS. BY
ACQUIRING THE LIMITED PARTNERSHIP INTERESTS REPRESENTED BY THIS AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT, EACH LIMITED PARTNER REPRESENTS THAT IT
WILL NOT SELL OR OTHERWISE DISPOSE OF ITS LIMITED PARTNERSHIP INTEREST WITHOUT
REGISTRATION OR OTHER COMPLIANCE WITH THE SECURITIES LAWS AND THE TERMS AND
PROVISIONS OF THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT.

SEE ARTICLE TWELVE FOR REPRESENTATIONS AND WARRANTIES REQUIRED WITH RESPECT TO
AN INVESTMENT IN THIS LIMITED PARTNERSHIP.



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STRATUS KINGWOOD PLACE, L.P.

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 FORMATION OF PARTNERSHIP AND AMENDMENT AND RESTATEMENT

     1  

1.1

 

Formation

     1  

1.2

 

Amended and Restated Partnership Agreement

     2  

1.3

 

Name

     2  

1.4

 

Term

     2  

1.5

 

Organizational Certificates

     2  

1.6

 

Assumed Names

     2  

1.7

 

Ownership

     2  

1.8

 

Limits of Partnership

     2  

1.9

 

No Individual Authority

     2  

1.10

 

Partner’s Commitments Outside the Partnership

     2  

1.11

 

Outside Activities of Partners

     2  

1.12

 

No Distribution Intent

     3  

ARTICLE 2 PURPOSE

     3  

2.1

 

General

     3  

2.2

 

Specific Purposes

     3  

2.3

 

Property Purchase and Loan Authorization

     3  

ARTICLE 3 PRINCIPAL PLACE OF BUSINESS

     4  

3.1

 

Place of Business

     4  

3.2

 

Registered Office; Registered Agent

     4  

ARTICLE 4 PARTNERSHIP INTERESTS AND CAPITAL CONTRIBUTIONS

     4  

4.1

 

Capital Interests; Distribution Interests; and Voting Interests

     4  

4.2

 

Initial Capital Contributions

     5  

4.3

 

Additional Capital Contributions

     5  

4.4

 

Returns on Capital Contributions

     9  

4.5

 

Loans to the Partnership

     9  

4.6

 

Restrictions on Loans

     10  

4.7

 

Liability of Limited Partners

     10  

4.8

 

Failure to Make Additional Capital Contributions – Dilution

     10  

4.9

 

Admission of Additional Limited Partners

     11  

4.10

 

Right of First Offer

     11  

ARTICLE 5 CAPITAL ACCOUNTS AND ALLOCATIONS

     12  

5.1

 

Capital Account Computations and Adjustments

     12  

5.2

 

Computations of Income and Losses

     12  

5.3

 

Allocations Generally

     12  

5.4

 

Profit and Loss Allocations

     13  

5.5

 

Regulatory Allocations

     13  

5.6

 

Other Allocation Rules

     13  

5.7

 

Reliance on Advice of Accountants and Attorneys

     14  

ARTICLE 6 DISTRIBUTIONS

     14  

6.1

 

Net Cash Flow Defined

     14  

6.2

 

Priority Payments

     14  

6.3

 

Distributions - Net Cash Flow

     15  

 

i



--------------------------------------------------------------------------------

6.4

 

Distributions - Sale Proceeds/Liquidation

     15  

6.5

 

Tax Distributions

     16  

6.6

 

Withholding

     16  

6.7

 

Distributions With Respect to Transferred Interests

     16  

6.8

 

Distributions in Kind

     16  

6.9

 

No Demand

     17  

ARTICLE 7 CONTROL AND MANAGEMENT

     17  

7.1

 

General Partner’s Responsibilities

     17  

7.2

 

Powers

     17  

7.3

 

Duties of the General Partner

     19  

7.4

 

Prohibited Acts

     19  

7.5

 

Approval of the Partners

     19  

7.6

 

Approval of the Limited Partners

     20  

7.7

 

No Limited Partner Control

     20  

7.8

 

Limited Partner Liability

     20  

7.9

 

Return of Capital Contribution

     20  

7.10

 

Contracts with Affiliates

     20  

7.11

 

Indemnification

     20  

7.12

 

Removal of General Partner

     22  

7.13

 

Guarantor Releases and Conversion

     22  

7.14

 

Election of Substitute General Partner

     23  

7.15

 

Confidentiality

     23  

ARTICLE 8 TRANSFER OF THE INTERESTS OF THE PARTNERS

     24  

8.1

 

Prohibition Against Unauthorized Transfers

     24  

8.2

 

Permitted Assignments

     24  

8.3

 

Deemed Offer and Notice Requirement

     25  

8.4

 

Option Period

     25  

8.5

 

Class A Limited Partner and Partnership’s Option to Purchase

     25  

8.6

 

Partners’ Option to Purchase

     26  

8.7

 

Allocation Notices

     26  

8.8

 

Lapse

     26  

8.9

 

Right of First Refusal for Transfers

     27  

8.10

 

Involuntary Transfers

     28  

8.11

 

Transfers in Bankruptcy

     28  

8.12

 

Death, Permanent Disability, or Loss of Control of Partner

     28  

8.13

 

Death of Spouse

     29  

8.14

 

Divorce from Partner or Spouse

     29  

8.15

 

Estate, Assigns, and Beneficiaries Bound

     30  

8.16

 

Determination of Purchase Price

     30  

8.17

 

Payment of Purchase Price and Closing

     32  

8.18

 

Rights and Restrictions Between Valuation Date and Closing

     33  

ARTICLE 9 COSTS, OBLIGATIONS AND RESERVES

     34  

9.1

 

Costs

     34  

9.2

 

Reserves

     34  

ARTICLE 10 ACCOUNTING

     34  

10.1

 

Books of Account

     34  

10.2

 

Fiscal Year

     34  

10.3

 

Tax Returns

     34  

10.4

 

Tax Matters Representative

     35  

10.5

 

Reports and Statements

     36  

10.6

 

Tax Elections

     36  

 

ii



--------------------------------------------------------------------------------

10.7

 

General Partner’s Authority to File Combined Report

     37  

10.8

 

Liability to Other Combined Group Partners for Partnership Combined Report Years

     37  

10.9

 

Interim Estimated Payments

     37  

10.10

 

Tax Adjustments

     38  

10.11

 

Partnership Subsidiaries

     38  

10.12

 

Intent and Interpretation

     38  

10.13

 

Combined Group Reporting Agreement

     38  

ARTICLE 11 POWERS OF ATTORNEY

     38  

11.1

 

Power of Attorney

     38  

11.2

 

Duration of Power

     39  

ARTICLE 12 PARTNER REPRESENTATIONS AND WARRANTIES

     39  

12.1

 

Representations and Warranties

     39  

12.2

 

Reimbursement Obligation

     43  

12.3

 

Indemnification of Partnership, General Partner and Others

     43  

12.4

 

Represented Parties

     43  

ARTICLE 13 DEFAULT BY A PARTNER

     43  

13.1

 

Events of Default

     43  

13.2

 

Effect of Default

     44  

ARTICLE 14 WINDING-UP AND TERMINATION

     44  

14.1

 

Winding Up and Termination

     44  

14.2

 

Restoration of Deficit Capital Account

     45  

14.3

 

Winding Up and Liquidation

     45  

14.4

 

Effect of Termination

     45  

14.5

 

Right of Partition Waived

     45  

ARTICLE 15 MISCELLANEOUS

     46  

15.1

 

Notices

     46  

15.2

 

Binding Effect

     46  

15.3

 

No Oral Modification

     46  

15.4

 

Applicable Laws and Venue

     46  

15.5

 

Gender

     46  

15.6

 

No Implied Waiver

     46  

15.7

 

Legal Construction

     46  

15.8

 

Headings

     46  

15.9

 

Multiple Counterparts

     47  

15.10

 

Execution of Documents

     47  

15.11

 

Reliance on Authority of General Partner

     47  

15.12

 

No Third-Party Beneficiary

     47  

15.13

 

Amendments

     47  

15.14

 

Reliance on Authority of Person Signing Agreement

     47  

15.15

 

Attorney’s Fees

     47  

15.16

 

Usurious Interest

     48  

15.17

 

Time is of Essence

     48  

15.18

 

Entire Agreement

     48  

15.19

 

Dispute Resolution

     48  

 

iii



--------------------------------------------------------------------------------

List of Exhibits and Appendices:

 

EXHIBIT “A”   –    Partners’ Initial Capital Interests, Initial Voting
Interests, and Initial Capital Contributions EXHIBIT “B”   –    Property
Description APPENDIX “A”   –    Allocation Provisions APPENDIX “B”   –   
Definitions

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STRATUS KINGWOOD PLACE, L.P.

Dated effective as of August 3, 2018 (the “Effective Date”)

This Amended and Restated Limited Partnership Agreement (this “Agreement”), is
made and entered into by and among STATUS NORTHPARK, L.L.C., a Texas limited
liability company, as the general partner (the “General Partner”), STRATUS
PROPERTIES OPERATING CO., L.P., a Delaware limited partnership (the “Class A
Limited Partner”), and each of the persons listed on Exhibit “A” to this
Agreement and signing this Agreement as of the Effective Date or thereafter in
connection with a subscription as a Class B limited partner (referred to
collectively as the “Class B Limited Partners” and individually as a “Class B
Limited Partner”). The Class A Limited Partner and the Class B Limited Partners
are referred to collectively as the “Limited Partners” and individually as a
“Limited Partner.” The General Partner and the Limited Partners are referred to
collectively as the “Partners” and individually as a “Partner.” In addition to
being the Class A Limited Partner, if Stratus Properties Operating Co., L.P., a
Delaware limited partnership (“SPOC”) is also a Class B Limited Partner as set
forth on Exhibit “A” to this Agreement, then SPOC’s Interests as a Class B
Limited Partner will be separate and distinct from SPOC’s Interests as a Class A
Limited Partner.

RECITALS:

A. The General Partner and the Class A Limited Partner formed STRATUS KINGWOOD
PLACE, L.P. (the “Partnership”) as a Texas limited partnership on June 6, 2018
(the “Organization Date”) pursuant to that certain Certificate of Formation
filed with the Secretary of State of the State of Texas on June 6, 2018 (the
“Certificate”).

B. The General Partner and the Class A Limited Partner executed that certain
Limited Partnership Agreement dated as of the Organization Date (the
“Partnership Agreement”).

C. The Partners desire to amend and restate the Partnership Agreement to reflect
(i) the admission of the Class B Limited Partners as Limited Partners of the
Partnership on the terms and conditions set forth in this Agreement and (ii) the
agreements among the Partners as forth in this Agreement.

For and in consideration of the mutual covenants, rights, and obligations set
forth in this Agreement, the benefits to be derived from this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which each
Partner acknowledges, the Partners hereby agree as follows:

ARTICLE 1

FORMATION OF PARTNERSHIP

AND AMENDMENT AND RESTATEMENT

1.1 Formation. The Partners ratify and confirm the formation of the Partnership
as a limited partnership under the provisions of the Texas Business
Organizations Code (the “TBOC”).

 

1



--------------------------------------------------------------------------------

1.2 Amended and Restated Partnership Agreement. The Partnership Agreement is
hereby amended and restated in its entirety as set forth in this Agreement.

1.3 Name. The name of the Partnership is STRATUS KINGWOOD PLACE, L.P.

1.4 Term. The term of the Partnership commenced on the Organization Date and
will exist until terminated as provided in Article Fourteen.

1.5 Organizational Certificates. The Partners ratify and confirm the Certificate
filed on the Organization Date. The Partners will execute amendments to the
Certificate and other certificates and instruments as required by this
Agreement, or the TBOC, and will file, record, and publish those certificates
and instruments and do such other acts in connection therewith, as required by
this Agreement, the TBOC, or other applicable laws for the formation,
continuation, preservation, and/or operation of the Partnership as a limited
partnership.

1.6 Assumed Names. The General Partner may execute and file in the appropriate
place or places an assumed or fictitious name certificate or such other
certificate or instrument required by applicable laws of the State of Texas with
respect to the use of an assumed or fictitious name by the Partnership.

1.7 Ownership. All property and interests in property, real or personal,
tangible or intangible, owned by the Partnership will be deemed owned by the
Partnership as an entity, and no Partner, individually, will own such property
or interests. A Partner’s interest in the Partnership will be personal property
for all purposes.

1.8 Limits of Partnership. The relationship between and among the Partners will
be limited to carrying on the business of the Partnership in accordance with the
terms of this Agreement. Such relationship will be construed and deemed to be a
partnership for the sole and limited purpose of carrying on such business.
Nothing contained in this Agreement will be construed to create a general
partnership between the parties or to authorize any party to act as general
agent for any other party.

1.9 No Individual Authority. No Partner, acting alone, will have any authority
to act for, or to undertake or assume any obligation, debt, duty, or
responsibility on behalf of, the other Partner(s) or the Partnership, except as
otherwise expressly provided for in this Agreement.

1.10 Partner’s Commitments Outside the Partnership. The Partnership will not be
responsible or liable for any indebtedness or obligation of any Partner(s)
incurred either before or after the Effective Date, except for those
responsibilities, liabilities, debts, and obligations undertaken or incurred
before the Effective Date by the General Partner or the Class A Limited Partner
in good faith in carrying out the purpose of the Partnership, or undertaken or
incurred on or after the Effective Date on behalf of the Partnership under the
terms of this Agreement, or assumed in writing by the Partnership. Each Partner
agrees to indemnify, hold harmless, and defend the Partnership and the other
Partner(s) from the obligations and indebtedness described above that the
Partnership will not be responsible or liable for.

1.11 Outside Activities of Partners. Except as otherwise expressly set forth in
this Agreement or otherwise agreed in writing, each Partner and each Partner’s
Affiliates: (i) may carry on and conduct in any way or in any capacity,
including, but not limited to, for such Partner’s (or Affiliate’s) own right and
for such Partner’s (or Affiliate’s) own personal account, as a partner in any
other partnership, as a venturer in any joint venture, as a member or manager in
any limited liability company, as an employee, officer, director, or stockholder
of any corporation, or as a participant in any syndicate, pool, trust,
association, or other business organization, a business that competes, directly
or indirectly, with the business of the Partnership; (ii) will be free in any
capacity to conduct business activities the same or similar as conducted

 

2



--------------------------------------------------------------------------------

by the Partnership; (iii) may make investments in any kind of property; and
(iv) will have no obligation to disclose, to give notice of, offer a
participation in, or to account to the Partnership or any other Partner for any
such business, activity, or investment. The Partnership will have no claim or
right to any such business, activity, or investment.

1.12 No Distribution Intent. The Partners hereby represent and warrant to the
Partnership and to each other that they are acquiring their respective interests
in the Partnership for their respective individual purposes only and without a
view to the distribution (as such term is used in the Securities Laws) thereof.

ARTICLE 2

PURPOSE

2.1 General. The principal purposes of the Partnership will be to acquire, own,
hold for investment, finance, lease, improve, manage, maintain, and sell all or
part of that certain real property located in Montgomery County, Texas, together
with all improvements thereon and appurtenances thereto, as more fully described
on Exhibit “B”, attached hereto and incorporated herein (the “Real Property”),
as well as any other property and contract rights necessary or desirable for the
acquisition, ownership, investment, financing, leasing, improvement, management,
maintenance, and sale of the Real Property (the Real Property and other such
property and rights are collectively referred to as the “Property”), together
with such other activities related to the Property that the General Partner
determines to be in the best interests of the Partnership or deems to be
necessary, advisable, or convenient to the promotion or conduct of the business
of the Partnership, including, without limitation, incurring indebtedness and
granting liens and security interests in real and personal property of the
Partnership to secure such indebtedness (collectively, the “Business”).

2.2 Specific Purposes. Without limiting the generality of Section 2.1, but
subject to the express restrictions contained in Section 7.4, the Partnership
may, as determined by the General Partner: (i) enter into, approve, consent to,
perform, enforce, and carry out contracts of any kind necessary or desirable to,
or in connection with, or incidental to, accomplishing the general purposes of
the Partnership, including any contract or action required or desirable under
any mortgage, pledge, or security document encumbering the Property and
including any note, deed of trust, or loan agreement in connection therewith;
(ii) acquire any property, real or personal, in fee or under lease appurtenant
to the Property (which shall be deemed to be a part of the Property); (iii) own,
operate, manage, develop, lease, and/or sell any of the Property; and
(iv) borrow money and issue evidence of indebtedness, and secure the same by
mortgage, deed of trust, pledge, security agreement, other lien, or security
interest, in furtherance of all of the permitted purposes of the Partnership.

2.3 Property Purchase and Loan Authorization. Without limiting the generality of
Sections 2.1 and 2.2 above, the General Partner is hereby authorized and
empowered, for and on behalf of the Partnership, without the consent, approval,
or joinder of any other Partner, to: (i) accept the contribution of property and
funds described as capital contributions on Exhibit “A” (and as otherwise
provided by this Agreement), make all reimbursements of costs and expenses
required or permitted under this Agreement to the General Partner and its
Affiliates pursuant to Section 7.10; (ii) enter into, amend, and/or accept
assignment of and perform under any contract or agreements (collectively, the
“Purchase Contract”) to acquire the Real Property on terms and conditions
acceptable to the General Partner; (iii) facilitate and/or close the purchase of
the Real Property under the Purchase Contract, as amended; (iv) enter into,
amend, and perform under any acquisition, development, construction, and/or
permanent financing, as evidenced by written instruments, agreements and
documents required by lenders selected by the General Partner (“Lender”) to
finance the purchase, improvement, or construction of or upon the Real Property
or related

 

3



--------------------------------------------------------------------------------

to the Property and with any such financing terms and conditions and with such
collateral as required by the Lender and deemed necessary or desirable by the
General Partner in connection with any such loan, including, without limitation,
promissory notes, mortgages, deeds of trust, security agreements, loan
agreements, assignments, financing statements, bills of sale, and such other
documents to contain such terms and provisions as the General Partner may deem
necessary, proper or advisable; (v) enter into, amend, and perform under any
management, development, consulting, marketing and sales agreements related to
the Property or the Partnership, including such agreements with Affiliates of
the General Partner or the Limited Partners, but subject to any express
limitations contained in this Agreement; and (vi) admit Partners to the
Partnership pursuant to the terms of this Agreement. Any such action, execution,
acknowledgment, and/or delivery by the General Partner, for and on behalf of the
Partnership, shall be conclusive evidence that the General Partner deems such
actions and deliveries reasonable and necessary for the benefit of the
Partnership.

ARTICLE 3

PRINCIPAL PLACE OF BUSINESS

3.1 Place of Business. The principal place of business of the Partnership shall
be as set forth in the Certificate. The General Partner may change the principal
place of business at any time and from time to time. The General Partner will
deliver written notice to the Limited Partners promptly after any change of the
principal place of business of the Partnership. The Partnership may also have
such other places of business as the General Partner determines to be
appropriate.

3.2 Registered Office; Registered Agent. The address of the registered office of
the Partnership in the State of Texas is as set forth in the Certificate, and
the name and address of the registered agent for service of process on the
Partnership in the State of Texas is as set forth in the Certificate. The
General Partner may, from time to time, change the registered office and the
registered agent. If the General Partner changes the Partnership’s registered
agent (or if the General Partner is notified of a change in the registered
agent’s office address), the General Partner will notify the Limited Partners in
writing of any such change.

ARTICLE 4

PARTNERSHIP INTERESTS AND CAPITAL CONTRIBUTIONS

4.1 Capital Interests; Distribution Interests; and Voting Interests.

(a) Subject to the terms and provisions of this Agreement, each Partner shall
have the following: (i) a capital interest in the Partnership based on the
relative total Capital Contributions of the Partners, which initially will be
reflected opposite each of such Partner’s name on Exhibit “A” upon execution of
this Agreement by all of the Partners (referred to collectively as “Capital
Interests” and individually as a “Capital Interest”); (ii) an interest in
distributions of the Partnership as set forth in Article Six (referred to
collectively as “Distribution Interests” and individually as a “Distribution
Interest”); and (iii) a voting interest in the Partnership based on such
Partner’s Capital Interest (referred to collectively as “Voting Interests” and
individually as a “Voting Interest”), which initially will be reflected opposite
each of such Partner’s name on Exhibit “A” upon execution of this Agreement by
all of the Partners. The Partners’ respective Capital Interest(s), Distribution
Interest(s), and Voting Interest(s), and all other rights, titles, and interests
associated therewith under this Agreement, are sometimes referred to
collectively as the “Interest(s)” and individually as an “Interest.”

 

4



--------------------------------------------------------------------------------

(b) The initial Capital Interests and initial Voting Interests held by the
Partners as of the Effective Date are as set forth on Exhibit “A”. The Interests
of the Partners will be adjusted from time to time to reflect (i) additional
Capital Contributions made to the Partnership in accordance with this Agreement;
(ii) the admission of new Partners in accordance with this Agreement;
(iii) transfers by the Partners of their Interests in accordance with this
Agreement; and (iv) such other events as otherwise may give rise to a change in
any Partner’s ownership of Interests under this Agreement. Upon any such
adjustment, the General Partner is hereby authorized and empowered to make
appropriate amendments to this Agreement and revisions to Exhibit “A” and
provide a copy thereof to each Partner.

(c) The Class A Limited Partner’s Promote Interest (as defined below) is
intended to be treated as a profits interests in the Partnership within the
meaning of IRS Revenue Procedure 93-27, 1993-2 C.B. 343 and IRS Revenue
Procedure 2001-43, 2001-2 C.B. 191. The Class A Limited Partner is not required
and will not be required to make any Capital Contributions to the Partnership
with respect to the Promote Interest. The Promote Interest will not be diluted
or reduced as a result of any Partner making any Initial or additional Capital
Contributions or the admission of any Partner, unless approved in writing by the
Class A Limited Partner.

4.2 Initial Capital Contributions.

(a) General. Within two (2) days after the execution and delivery of this
Agreement or on such other date determined by the General Partner upon written
notice to the Partners, each of the Partners must make the initial capital
contributions to the Partnership as set forth opposite the respective Partner’s
name on Exhibit “A” (the “Initial Capital Contributions”). The Initial Capital
Contributions of the Partners and all other cash and property contributed to the
Partnership pursuant to this Article Four are collectively called “Capital
Contributions.”

(b) Class A Limited Partner. Before the Effective Date, the General Partner, the
Class A Limited Partner, and their Affiliates paid costs and expenses in
connection with the due diligence, site planning, entitlement, financing, and
related pursuit work for the Property and the Business (“Pursuit Costs”). In
connection with the execution of this Agreement, the General Partner and Class A
Limited Partner assigned to the Partnership all of their rights, titles, and
interests in and to documents and agreements related to the Property and the
Business. The Partnership is assuming all of the General Partner’s and the
Class A Limited Partner’s liabilities and obligations under such documents and
agreements. The Class A Limited Partner’s Initial Capital Contribution will be
the amount of the Pursuit Costs paid through the Effective Date. The total
Pursuit Costs paid through May 31, 2018 were approximately $470,494. On or about
the Effective Date, the General Partner will estimate the total Pursuit Costs
incurred through the Effective Date and include such amount on Exhibit “A”,
which amount will be considered the Class A Limited Partner’s Initial Capital
Contribution; provided that, within a reasonable time after the Effective Date,
the General Partner will compute and determine the actual amount of the total
Pursuit Costs and adjust the Class A Limited Partner’s Initial Capital
Contribution to equal the actual amount of total Pursuit Costs.

4.3 Additional Capital Contributions.

(a) General. Except as set forth in Section 4.3(d), no Partner will have any
obligation to contribute additional capital to the Partnership.

(b) Class A Limited Partner Secondary Capital Contributions.

 

5



--------------------------------------------------------------------------------

(i) Generally. The Partnership offered certain Interests in the Partnership as
Class B Limited Partners pursuant to that certain Confidential Investment
Memorandum dated as of July 6, 2018, as amended (the “Memorandum”). To the
extent Capital Contributions for Interests in the Partnership as Class B Limited
Partners are less than $7,000,000 pursuant to the offering described in the
Memorandum, the Class A Limited Partner may (i) purchase Interests in the
Partnership as a Class B Limited Partner and/or (ii) make additional Capital
Contributions to the Partnership under this Section 4.3(b) (the “Secondary
Capital Contributions”). Any purchase by the Class A Limited Partners of
Interests in the Partnership as a Class B Limited Partner will be on the same
terms and conditions as a Class B Limited Partner under this Agreement for such
purchase. Any Secondary Capital Contributions by the Class A Limited Partner
under this Section 4.3(b) will be on the terms and conditions set forth in this
Section 4.3(b). If the Class A Limited Partner purchases Interests as a Class B
Limited Partner and/or makes any Secondary Capital Contribution as of the
Effective Date, then on or about the Effective Date, the General Partner will
set forth on Exhibit “A” the amount of the purchase by the Class A Limited
Partner of Interests as a Class B Limited Partner and the amount of any
Secondary Capital Contribution. Additionally, the Class A Limited Partner may
make additional Capital Contributions under Section 4.3(d) and elect, at any
time before the end of the Offering Period, to treat such Capital Contributions
as Secondary Capital Contributions under this Section 4.3(b).

(ii) Distribution of Proceeds in Return of Secondary Capital Contribution and
Deferred Return. To the extent the Partnership receives subscriptions for
Interests in the Partnership as Class B Limited Partners after the Effective
Date but on or before the end of the Offering Period (as defined in the
Memorandum), then, notwithstanding any provision in Article 6 to the contrary,
the Partnership will distribute the proceeds from such subscriptions to the
Class A Limited Partner in return of the Secondary Capital Contributions, but
not more than the amount of the Secondary Capital Contributions. During the
period from the Effective Date until the end of the Offering Period, the 9%
Return (as defined below) and the 11% Return (as defined below) will accrue on
the Secondary Capital Contributions from the date of contribution until the date
the Class A Limited Partner receives distributions for the full amount of the
Secondary Capital Contributions (based on the daily outstanding balance and
calculated in the same manner as the 9% Return and the 11% Return for all
Partners). However, distributions of the 9% Return and the 11% Return on the
Secondary Capital Contributions (the “Deferred Return”) will be deferred until
distributions of the 9% Return and the 11% Return, respectively, are made to all
Partners under Sections 6.3(b) and (c)(i). At the time distributions are made to
the Partners under Sections 6.3(b) and (c)(i), the Partnership will distribute
the Deferred Return to the Class A Limited Partner in proportion to the relative
Unreturned 9% Return and Unreturned 11% Return as provided in Sections 6.3(b)
and (c)(i). During the period and to the extent Secondary Capital Contributions
are unreturned under this Section 4.3(b)(ii), the Capital Interests and Voting
Interests of the Class A Limited Partner will reflect the Secondary Capital
Contributions as Capital Contributions of the Class A Limited Partner. To the
extent any Secondary Capital Contributions are returned under this
Section 4.3(b)(ii), (i) the Capital Interests and Voting Interests of the
Class A Limited Partner will be reduced and (ii) the amount calculated for the
total Capital Contributions of the Class A Limited Partner will not include
Secondary Capital Contributions returned under this Section 4.3(b)(ii) (i.e., no
double counting for the Class A Limited Partner and Class B Limited Partners for
which subscription proceeds are used to return any Secondary Capital
Contributions under this Section 4.3(b)(ii)).

 

6



--------------------------------------------------------------------------------

(iii) Secondary Capital Contributions Unreturned by end of Offering Period
Treated Economically the Same as Class B. To the extent the Partnership does not
receive subscriptions for Interests in the Partnership as Class B Limited
Partners after the Effective Date but on or before the end of the Offering
Period to fully return the Secondary Capital Contributions, the Secondary
Capital Contributions will thereafter be treated economically on par, in all
respects, with the Interests of the Class B Limited Partners (including, without
limitation, accrual and distribution of the 9% Return and the 11% Return from
the initial date of contribution, the calculation of Capital Interests and
Voting Interests, and distributions under Section 6.3(d)(i)).

(c) Additional Class B Limited Partners after the Effective Date. The
Partnership may continue to admit Class B Limited Partners on the same terms and
conditions in this Agreement until the end of the Offering Period. For clarity,
accrual of the 9% Return and the 11% Return for such Class B Limited Partners
will begin on the date such Class B Limited Partners make their respective
Capital Contributions to the Partnership. Upon such admission, the General
Partner will deliver to the Partners an amendment to this Agreement signed by
the General Partner reflecting the applicable adjustments to Exhibit “A” to this
Agreement.

(d) Class A Limited Partner Capital Contribution Commitments.

(i) Post-Land Acquisition/Pre-Construction. After the Real Property is purchased
and before construction starts, to the extent the Partnership has not received
proceeds from subscriptions for Interests in the Partnership as Class B Limited
Partners to fund costs and expenses related to owning the Real Property and
pre-construction planning, design, and permitting of the Property, the Class A
Limited Partner will be obligated to contribute, and will contribute, additional
capital to the Partnership for such costs and expenses in amounts, unless
approved by the Class A Limited Partner, not exceeding the initial budget for
the applicable time period for the Property (the “Class A Pre-Construction
Capital Commitment”). Such costs and expenses are estimated to total
approximately $2,900,000.

(ii) Construction. Before construction starts, the Partnership intends to obtain
a construction loan to fund part of the development and construction of the
Property (a “Construction Loan”). After construction starts and/or in connection
with obtaining a Construction Loan, to the extent the Partnership has not
received proceeds from subscriptions for Interests in the Partnership as Class B
Limited Partners or funds from the Construction Loan to fund costs and expenses
related to owning the Land and constructing the Project, the Class A Limited
Partner will be obligated to contribute, and will contribute, additional capital
to the Partnership for such costs and expenses in amounts, unless approved by
the Class A Limited Partner, not exceeding the initial budget of the required
equity capital contributions for such costs and expenses for the applicable time
period for the Project (the “Class A Construction Capital Commitment”).

(iii) Option to Treat as Secondary Capital Contribution. The Class A Limited
Partner will have the option to elect, at any time before the end of the
Offering Period, to treat Capital Contributions for the Class A Pre-Construction
Capital Commitment and the Class A Construction Capital Commitment as Secondary
Capital Contributions under Section 4.3(b) (i.e., proceeds from additional
subscriptions for subscriptions for Interests in the Partnership as Class B
Limited Partners received after the Initial Investment Closing but on or before
the end of the Offering Period returned to the Class A Limited Partner, and to
the extent not returned, then treated economically on par with the subscriptions
for Interests in the Partnership as Class B Limited Partners).

 

7



--------------------------------------------------------------------------------

(iv) Total General Partner and Class A Limited Partner Capital Contributions.
Without written approval of the General Partner and the Class A Limited Partner,
the General Partner’s and the Class A Limited Partner’s aggregate capital
contribution obligations for the Initial Capital Contributions, the Class A
Pre-Construction Capital Commitment, and the Class A Construction Capital
Commitment will not exceed $10,000,000.

(v) Minimum General Partner and Class A Limited Partner Capital Contributions.
The General Partner’s and the Class A Limited Partner’s aggregate capital
contribution obligations for the Initial Capital Contributions, the Class A
Pre-Construction Capital Commitment, and the Class A Construction Capital
Commitment will not be less than $4,000,000.

(vi) Adjustment of Partnership Interests. As the Class A Limited Partner makes
additional cash Capital Contributions to the Partnership pursuant to the
Secondary Capital Contributions (if any), the Class A Pre-Construction Capital
Commitment, and the Class A Construction Capital Commitment, the Partners’
Capital Interests, Voting Interests, and Distribution Interests of the
Partnership will be adjusted to reflect the relative total Capital Contributions
of all of the Partners (i.e., Class A Limited Partner’s interests increase and
Class B Limited Partners’ interests decrease); provided, however, the Promote
Interest will not increase or decrease.

(vii) No Third-Party Beneficiaries. This Section 4.3(d) is not intended for, and
is not for, the benefit of any person or entity other than the Partnership; and
there are no third-party beneficiaries of this Section 4.3(d), including without
limitation, any lender or creditor of the Partnership, or any Partner of the
Partnership.

(e) Requests for Additional Capital Contributions. If the amounts of Capital
Contributions, loan proceeds, and net cash flow from operations received by the
Partnership, less any distributions to the Partners, are not adequate to meet
the Partnership’s current or future anticipated costs, expenses, or obligations
for the improvement, management, operation, protection, maintenance, or
utilization of the Property or the Business (a “Funding Deficit”) as determined
by the General Partner, then upon written notice from the General Partner to the
Partners that additional funds are necessary to pay for such Funding Deficit,
the Partners will have the option, but not the obligation, to make additional
Capital Contributions to the Partnership in such amount(s) as specified by the
General Partner for the Funding Deficit and in such proportions as the Partners’
respective Capital Interests bear to each other. All such additional Capital
Contributions must be made within thirty (30) days after the General Partner has
sent written notice thereof to the Partners. Additional Capital Contributions
under this Section 4.3(e) are optional; therefore, the Partners will not have
any liability for such additional Capital Contributions; provided, that the
failure of a Partner to contribute additional Capital Contributions to the
Partnership may result in the dilution of such Partner’s Interest as provided in
this Agreement. The right and power of the General Partner to make calls for
additional Capital Contributions under this Agreement is personal to the General
Partner existing on the Effective Date and such right and power is not delegable
or assignable to, nor exercisable by, any other party, without the express
written consent of the Partners. Any attempt or effort to assign or delegate
this right or power is void.

 

8



--------------------------------------------------------------------------------

4.4 Returns on Capital Contributions.

(a) 9% Return. All Capital Contributions of the Partners will accrue a
cumulative return calculated in the manner of interest at the rate of nine
percent (9.0%) per annum (based on a 365-day year), beginning on the date of the
applicable Partner’s Capital Contribution to the Partnership and calculated
based on the initial daily balance of the Unreturned Capital Contributions and
Unreturned 9% Return, compounded monthly on the last day of the applicable month
(the “9% Return”); provided, however, the Class A Limited Partner’s Pursuit
Costs will not accrue the 9% Return for periods before the Effective Date.

(b) 11% Return. All Capital Contributions of the Partners will accrue a
cumulative return calculated in the manner of interest at the rate of eleven
percent (11.0%) per annum (based on a 365-day year), beginning on the date of
the applicable Partner’s Capital Contribution to the Partnership and calculated
based on the initial daily balance of the Unreturned Capital Contributions and
Unreturned 11% Return, compounded monthly on the last day of the applicable
month (the “11% Return”); provided, however, the Class A Limited Partner’s
Pursuit Costs will not accrue the 11% Return for periods before the Effective
Date.

(c) Payment of 9% Return and 11% Return. The 9% Return and the 11% Return will
be payable out of the Net Cash Flow, if any, of the Partnership when distributed
in accordance with Section 6.3. The 9% Return and the 11% Return will not be
deemed guaranteed payments under Code §707(c).

(d) Definitions. For purposes of this Agreement, the following terms and phrases
have the meanings set forth below:

“Unreturned Capital Contributions” means each Partner’s respective Capital
Contributions less amounts distributed to such Partner under Section 6.3(a).

“Unreturned 9% Return” means each Partner’s respective 9% Return less amounts
distributed to such Partner under Section 6.3(b).

“Unreturned 11% Return” means each Partner’s respective 11% Return less amounts
distributed to such Partner under Section 6.3(c)(i).

4.5 Loans to the Partnership.

(a) Operating Loans. In addition to the right of the General Partner to request
additional Capital Contributions under Section 4.3(c), if the amounts of Capital
Contributions, loan proceeds, and net cash flow from operations received by the
Partnership, less any distributions to the Partners, are not adequate to meet a
Funding Deficit as determined by the General Partner, then upon written notice
from the General Partner to the Partners that additional funds are necessary to
pay for such Funding Deficit, the Partners will have the option, but not the
obligation, to loan funds (“Operating Loan(s)”) to the Partnership as set forth
in this Section 4.5. Unless otherwise agreed by the Partners, Operating Loans
will bear simple interest at a floating rate per annum equal to the thirty
(30)-day London Interbank Offered Rate (“LIBOR”) calculated by the
Intercontinental Exchange Benchmark Administration Limited (or its successor)
applicable to such date plus five percent (5%) (the “General Interest Rate”).
Operating Loans will be repaid in full (both principal and interest) before any
cash is distributed to the Partners in their capacity as such pursuant to
Section 6.3. Operating Loans will be expressly subordinate to any third-party
lender to the Partnership and will be treated as equity in the Partnership to
the extent required by any third-party lender to the Partnership. Partners
making Operating Loans to the Partnership will execute and deliver any documents
and agreements evidencing such subordination to the extent required by any
third-party lender to the Partnership.

 

9



--------------------------------------------------------------------------------

(b) Participation in Operating Loans. Upon written notice from the General
Partner to the Partners of an Funding Deficit or anticipated Funding Deficit and
request for an Operating Loan(s) (“Operating Loan Offer Notice”), if any Partner
desires to make an Operating Loan, then such Partner must deliver written notice
to the General Partner within five (5) days after the Operating Loan Offer
Notice (“Loan Offering Period”) requesting participation in the Operating Loans
and the amount such Partner desires to loan. Unless otherwise agreed by the
Partners providing Operating Loans, the relative percentages of the amount of
Operating Loans to be funded by the Partners will be based on the relative
Capital Interests of the Partners participating in such Operating Loans. After
the Loan Offering Period, the General Partner will deliver written notice to the
Partners who requested participation in the Operating Loans stating the amounts
that each of such participating Partners will be providing as Operating Loans
(“Operating Loan Funding Notice”). Within five (5) days after the Operating Loan
Funding Notice, the Partners participating in the Operating Loans will deliver
funds to the Partnership for the Operating Loans as set forth in the Operating
Loan Funding Notice.

4.6 Restrictions on Loans. Except as otherwise specifically provided by this
Agreement, no Partner may make any loan to the Partnership without the approval
of the General Partner.

4.7 Liability of Limited Partners. The respective liabilities of the Limited
Partners for obligations and liabilities of the Partnership will be as provided
in this Agreement or as required by the TBOC. The liability of the Limited
Partners for obligations and liabilities of the Partnership will be limited in
all respects to the amount of actual Capital Contributions that the Limited
Partners make or have made to the Partnership, except as may otherwise be
required by the TBOC. Except as otherwise provided in this Agreement or required
by the TBOC, the Limited Partners cannot be required to make any additional
capital contribution to the Partnership.

4.8 Failure to Make Additional Capital Contributions – Dilution. If any Partner
does not contribute such Partner’s entire proportionate share of any additional
Capital Contribution within the applicable time and in the manner specified in
Section 4.3(e) (a “Non-Contributing Partner”), the General Partner will send a
notice of such non-contribution to each Non-Contributing Partner and to each
Partner contributing their respective requested additional Capital Contributions
to the Partnership (the “Contributing Partners”), advising that the
Non-Contributing Partners have not made the requested additional Capital
Contributions and the amount of the shortfall. Upon contribution of additional
Capital Contributions by the Contributing Partners, each Partner’s respective
Capital Interest, Voting Interest, and Distribution Interest will be adjusted to
reflect the relative total Capital Contributions of all of the Partners;
provided, however, the Promote Interest will not increase or decrease.
Additionally, the Contributing Partners (or such of them as elect to do so) will
have the right (but not the obligation) to contribute the Non-Contributing
Partner’s requested additional Capital Contribution. The Contributing Partners
who elect to elect to contribute will have the right to contribute in such
proportions as they agree upon among themselves, or in the absence of such
agreements, then in proportion to their respective Capital Interests. Upon such
additional Capital Contributions, each Partner’s respective Capital Interest,
Voting Interest, and Distribution Interest will be adjusted to reflect the
relative total Capital Contributions of all of the Partners; provided, however,
the Promote Interest will not increase or decrease. The provisions of this
Section 4.8 are self-operative, and concurrently with the advance of a Capital
Contribution on behalf of a Non-Contributing Partner.

 

10



--------------------------------------------------------------------------------

4.9 Admission of Additional Limited Partners.

(a) If, after requests for additional Capital Contributions under Section 4.3(e)
and Operating Loans under Section 4.5, the amounts of Capital Contributions,
loan proceeds, and net cash flow from operations received by the Partnership,
less any distributions to the Partners, are not adequate to meet a Funding
Deficit as determined by the General Partner, then Additional Interests may be
issued to existing or new Limited Partners (including options, warrants,
convertible debt instruments, and other rights to acquire such Interests) by the
Partnership and additional persons and entities may be admitted to the
Partnership as additional Limited Partners on such terms and conditions as the
General Partner determines; provided that the Partnership must first comply with
the requirements of this Section 4.9 and Section 4.10 below.

(b) The General Partner is authorized to and will reflect the issuance of any
such additional Interests in an amendment to this Agreement setting forth any
changes to this Agreement (including changes in classes of Capital Interests,
Distributions Interests, and Voting Interests reflected on Exhibit “A” and
changes in the priority of distributions under Sections 6.2, 6.3 or 6.4 or any
similar or successor provision) necessary or appropriate to reflect the issuance
of such additional Interests or the creation of additional classes of such
Interests.

(c) The Limited Partners acknowledge and agree that the General Partner may
create new classes of Interests that rank senior, equal, or junior to the
Limited Partner’s Interests and that may participate in the Capital Interests,
Distributions Interests, and Voting Interests under Sections 6.2, 6.3, or 6.4 or
any similar or successor provision, thereby lowering the Interests to which the
Partners are entitled under this Agreement; provided that the Partnership first
complies with the requirements of Section 4.10 below.

4.10 Right of First Offer.

(a) Offer. If the Partnership proposes to offer any additional Interests, or
securities convertible into or exchangeable or exercisable for Interests in the
Partnership (“Additional Offered Interests”), the General Partner will first
offer the Additional Offered Interests to the Limited Partners by delivering
written notice (“Offering Notice”) to the Limited Partners stating (i) its bona
fide intention to offer such Additional Offered Interests; (ii) the amount of
Additional Offered Interests to be offered; and (iii) the price and terms upon
which it proposes to offer the Additional Offered Interests.

(b) Election. Each Limited Partner may elect to purchase or obtain, at the price
and on the terms specified in the Offering Notice, up to the portion of
Additional Offered Interests that equals their Capital Interest, by delivering
written notice of such election (the “Election Notice”) to the General Partner
within thirty (30) days after receipt of the Offering Notice. If any Limited
Partner does not fully subscribe for the amount of Additional Offered Interests
such Limited Partner is entitled to purchase, then each other participating
Limited Partner will have the right to purchase the percentage of the Additional
Offered Interests not so subscribed for determined by dividing (x) the Capital
Interest held by such fully participating Limited Partner by (y) the aggregate
Capital Interests then held by all fully participating Limited Partners who
elected to purchase Additional Offered Interests. The procedure described in the
preceding sentence will be repeated until there are no remaining Additional
Offered Interests that the Limited Partners have elected to purchase. Any
Limited Partner electing to purchase Additional Offered Interests must purchase
such Additional Offered Interests on the terms and conditions of the Additional
Offered Interests within the timeframe as specified by the General Partner in
the Offering Notice. If any Limited Partner fails to timely deliver the Election
Notice to the General Partner, the right of such Limited Partner to purchase
such Additional Offered Interests will automatically lapse and be deemed waived.

 

11



--------------------------------------------------------------------------------

(c) Sale to Other Parties. Following application of subsection (b) above, the
General Partner may offer the remaining unsubscribed portion of such Additional
Offered Interests to any persons or entities at a price not less than, and upon
terms not materially more favorable to the offeree than, those specified in the
Offering Notice. If the General Partner does not consummate the sale of the
Additional Offered Interests within one hundred eighty (180) days after
completion of the offering process described above in Sections 4.10(a) and (b),
the rights provided hereunder will be deemed to be revived and such Additional
Offered Interests will not be offered unless first reoffered to the Limited
Partners in accordance with subsection (b) above.

(d) Not Applicable to Capital Contributions. Notwithstanding anything to the
contrary in this Agreement, this Section 4.10 will not apply to calling for,
making, or accepting of additional Capital Contributions by Partners under this
Agreement.

ARTICLE 5

CAPITAL ACCOUNTS AND ALLOCATIONS

5.1 Capital Account Computations and Adjustments. Each Partner’s Capital
Account, Adjusted Capital Account, and Adjusted Capital Account Deficit will be
defined and determined consistent with the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulation(s) (“Treas. Regs.”) promulgated
thereunder and as further specified in Appendix “A” attached hereto and
incorporated herein. The General Partner may treat a Partner that owns more than
one interest in the Partnership as having a single Capital Account reflecting
all such interests, regardless of class of such interest and regardless of the
time or manner acquired.

5.2 Computations of Income and Losses. Income, gains, losses, deductions, and
credits as set forth on the books of account of the Partnership will be computed
in the same manner as income, gains, losses, deductions, and credits are
computed for federal income tax purposes, except that items of tax-exempt income
and non-deductible expense will be taken into account.

5.3 Allocations Generally. The items of income, gain, loss, deduction, and
credit of the Partnership comprising profit or loss for a fiscal year of the
Partnership shall be allocated among the Partners in a manner that will, as
nearly as possible, cause the Capital Account balance of each Partner at the end
of such fiscal year to equal the excess (which may be negative) of:

(a) the hypothetical distribution (if any) that such Partner would receive if,
on the last day of the fiscal year, (i) all Partnership assets, including cash,
were sold for cash equal to their book basis for federal income tax purposes,
taking into account any adjustments thereto for such fiscal year; (ii) all
Partnership liabilities were satisfied in cash according to their terms
(limited, with respect to each non-recourse liability to the book basis of the
assets securing such liability); and (iii) the net proceeds thereto (after
satisfaction of such liabilities) were distributed in full pursuant to
Section 6.4; over

(b) the sum of (i) such Partner’s share of “partnership minimum gain” as such
term is defined in Treas. Reg. Section 1.704-2(b) and determined pursuant to
Treas. Reg. Sections 1.704-2(d) and (g), and (ii) such Partner’s share of
Partner “non-recourse debt minimum gain” as such term is defined in Treas. Reg.
Section 1.704-2(i)(2) and determined pursuant to Treas. Reg.
Section 1.704-2(i)(5), all computed immediately prior to the hypothetical sale
described above.

 

12



--------------------------------------------------------------------------------

5.4 Profit and Loss Allocations.

(a) In the event that the Partnership has profit for a fiscal year,

(i) for any Partner as to whom the allocation pursuant to Section 5.3 is
negative, such allocation shall be comprised of a proportionate share of each of
the Partnership’s items of expense or loss entering into the computation of
profit for such fiscal year; and

(ii) the allocation pursuant to Section 5.3 in respect of each Partner shall be
comprised of a proportionate share of each Partner item of income, gain, expense
and loss entering into the computation of profit for such fiscal year (other
than the portion of each Partnership item of expense or loss, if any, that is
allocated pursuant to Section 5.4(a)(i).

(b) In the event that the Partnership has loss for a fiscal year,

(i) for any Partner as to whom the allocation pursuant to Section 5.3 is
positive, such allocation shall be comprised of a proportionate share of the
Partnership’s items of income and gain entering into the computation of loss for
such fiscal year; and

(ii) the allocation pursuant to Section 5.3 in respect of each Partner (other
than a Partnership referred to in Section 5.4(b)(i)) shall be comprised of a
proportionate share of each Partnership item of income, gain, loss and expense
entering into the computation of loss for such fiscal year (other than the
portion of each Partnership item of income and gain, if any, that is allocated
pursuant to Section 5.4(b)(i)).

5.5 Regulatory Allocations. The allocations set forth in this Article Five and
Appendix “A” (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Code and Treas. Regs. The Partners intend that, to the
extent possible, (i) all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Partnership income, gain, profit, loss, deduction, or credit pursuant to this
Section 5.5 and (ii) all allocations made will comply with the provisions of the
Code and Treas. Regs. Therefore, notwithstanding any other provision of this
Agreement (other than the Regulatory Allocations), the General Partner shall
make such offsetting allocations of Partnership income, gain, profit, loss,
deduction, or credit in whatever manner the General Partner determines
appropriate so that, after such offsetting allocations are made, each Partner’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Partner would have had if the Regulatory Allocations were not part
of this Agreement and all allocations made have the effect of complying with the
Code and the Treas. Regs.

5.6 Other Allocation Rules.

(a) The Partners intend that the allocations provided in this Article Five will
result in the Partner’s respective Capital Account balances being equal to the
aggregate distributions required pursuant to Article Six and Article Fourteen of
this Agreement. However, if after giving effect to the allocations required
under this Article Five, the Capital Account balances of the Partners are not
(or the General Partner reasonably determines that they may not be) equal to the
distributions required under Article Six and Article Fourteen of this Agreement
and notwithstanding anything herein to the contrary: (i) all distributions
required under Article Six and Article Fourteen of this Agreement shall be made
to the Partners pursuant to Article Six and Article Fourteen and (ii) the
allocation provisions of this Article Five shall be amended by the General
Partner if and to the extent necessary to produce positive Capital Account
balances equal to the distributions required or reasonably anticipated by the
General Partner pursuant to Article Six and Article Fourteen of this Agreement.

 

13



--------------------------------------------------------------------------------

(b) For purposes of determining the profits, losses, or any other items
allocable to any period, profits, losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the General
Partner using any permissible method under Code §706 and the Treas. Regs.
thereunder.

(c) The Partners are aware of the income tax consequences of the allocations
made by this Article Five and hereby agree to be bound by the provisions of this
Article Five in reporting their shares of Partnership income and loss for income
tax purposes.

(d) For purposes of determining a Partner’s proportionate share of “excess
non-recourse liabilities” of the Partnership within the meaning of Treas. Reg.
§1.752-3(a)(3), the Partners’ interests in Partnership profits shall be deemed
to be in proportion to their Capital Interests.

(e) To the extent permitted by Treas. Reg. §§1.704(2)(h)(3) and 1.704-2(h)(3),
the General Partner shall endeavor to treat distributions as having been made
from the proceeds of a non-recourse liability only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Partner.

5.7 Reliance on Advice of Accountants and Attorneys. The General Partner will
have no liability to the Limited Partners or the Partnership if the General
Partner relies upon the written advice of tax counsel or accountants retained by
the Partnership with respect to all matters (including disputes) relating to
computations and determinations required to be made under this Article Five or
other provisions of this Agreement.

ARTICLE 6

DISTRIBUTIONS

6.1 Net Cash Flow Defined. “Net Cash Flow” means, with respect to any fiscal
year, the sum of: (i) all cash received by the Partnership from any source
except Capital Contributions, mortgage proceeds, or other proceeds of any
Partnership obligations to the extent used to finance capital expenditures or
improvements or to fund operating deficits, and (ii) any other funds deemed
available for distribution by the General Partner, including any amounts
previously set aside as reserves from Net Cash Flow; less (i) cash disbursements
for any and all items that are customarily considered to be “operating
expenses,” including, without limitation, taxes, legal and accounting fees,
utility charges, repairs and maintenance, management expenses, consulting fees,
and interest payments on obligations of the Partnership; (ii) consulting fees
and expense reimbursements payable by the Partnership; (iii) other commissions
and fees, if any, payable by the Partnership; (iv) payments by the Partnership
on the principal of any mortgages or notes or on other matured obligations of
the Partnership; (v) payments for capital outlays; (vi) security deposits until
the same are forfeited by the person making such deposit; and (vii) such
reserves for improvements, replacements, repairs, working capital requirements,
debt service, and anticipated expenses, as the General Partner deems necessary
or desirable for the conduct of the Business, or as required by any loan
agreements or similar arrangement that the Partnership is subject.

6.2 Priority Payments. Before any distributions are made under Section 6.3, the
Partnership, at such times as the General Partner reasonably determines, will
pay available Net Cash Flow in the following order and priority:

(a) Asset Management Fee. To the General Partner (or other Affiliate of the
General Partner) for the Asset Management Fee (as defined below) in accordance
with the Asset Management Agreement (as defined below) until the Asset
Management Fee accrued through the applicable date of payment under this
Section 6.2(a) is fully paid; then

 

14



--------------------------------------------------------------------------------

(b) Loans. To the Partners in repayment of all outstanding Operating Loans, and
unpaid interest accrued thereon, made by the Partners to the Partnership, if
any, pursuant to Section 4.5, with such payments made, pro rata, based on the
amounts due to the respective Partners on such outstanding Operating Loans.

6.3 Distributions—Net Cash Flow. Subject to the payments set forth in
Section 6.2, the Partnership, at such times as the General Partner reasonably
determines, will distribute and apply available Net Cash Flow in the following
order and priority:

(a) Return of Capital. To all of the Partners, in proportion to each Partner’s
relative Capital Interest, until each Partner’s amount of Unreturned Capital
Contributions are reduced to zero (but not below zero); then

(b) 9% Return. To all of the Partners, in proportion to each Partner’s relative
Unreturned 9% Return, until each Partner has achieved the 9% Return; then

(c) 80/20 to 11% Return.

(i) 80% to all of the Partners, in proportion to each Partner’s relative
Unreturned 11% Return, until each Partner has achieved the 11% Return, and

(ii) 20% to the Class A Limited Partner (“20% Promote Interest”); then

(d) 60/40.

(i) 60% to all of the Partners, in proportion to each Partner’s relative Capital
Interest (as measured by total Capital Contributions of each Partner relative to
total Capital Contributions of all Partners); and

(ii) 40% to the Class A Limited Partner (“40% Promote Interest”).

The 20% Promote Interest and the 40% Promote Interest are referred to
collectively as the “Promote Interest.”

Attached as Exhibit “C” is an example of the calculation for the 9% Return, the
11% Return, and the distributions under Section 6.3.

6.4 Distributions—Sale Proceeds/Liquidation. The net cash proceeds of the
Partnership from the sale of all or substantially all of the Property upon the
liquidation and winding up of the Partnership pursuant to Section 14.3 below
(“Sale Proceeds”), after adjusting Capital Accounts of the Partners for all
prior distributions made under Section 6.3 above and all allocations under
Article Five and Appendix “A”, will be paid, distributed, and applied in the
following order of priority:

(a) To the payment of all debts and liabilities of the Partnership including
payments under Section 6.2(a), but excluding: (i) Operating Loans or advances
made by any Partner to the Partnership, and (ii) any other accrued but unpaid
fees to any Partner; then,

 

15



--------------------------------------------------------------------------------

(b) To any reserve fund that the General Partner reasonably determines is
necessary or convenient for any known, contingent, or unforeseen liabilities or
obligations of the Partnership; then,

(c) To the payment of (i) any Operating Loans or advances made by any Partner to
the Partnership, and (ii) any other accrued but unpaid fees to any Partner;
then,

(d) To the Partners, in accordance with Section 6.3.

6.5 Tax Distributions. To the extent that for any fiscal year the amount of net
income and gains of the Partnership allocated to the Partners exceeds the amount
of losses, deductions, and credits of the Partnership for prior fiscal years
reduced by the amount of net income and gains of the Partnership for prior
fiscal years allocated to the Partners, upon determination by the General
Partner, the Partnership may, but will not be obligated to, distribute to the
Partners an amount of Net Cash Flow, if any, equal to: (a) the amount reasonably
calculated by the General Partner based upon an assumed uniform tax rate for all
Partners estimated to equal the amount of the Partners’ tax liability on the
excess allocated to the Partners, less (b) the aggregate amount of prior
distributions by the Partnership to the Partners that were not required by this
provision; except that no such distributions will be made to the extent that
(x) the Partnership is restricted from payment of distributions under the terms
of any note or agreement relating to borrowings by the Partnership, or (y) the
General Partner reasonably determines that the cash is necessary for the current
or future operation of the Business. Distributions, if any, under this
Section 6.5 will be made in the same order and priority as, and treated and
applied as, distributions under Section 6.3. If the Partnership makes such
distributions permitted under this Section 6.5, the Partnership will use
commercially reasonable efforts to make such distributions for any year by
April 1 of the following year, but the Partnership may, to the extent the
General Partner determines to be practical, make such distributions quarterly
based on projections of income. Any distributions made to a Partner under this
Section 6.5 will be offset against and reduce subsequent distributions due to
that Partner under this Article Six (except as to subsequent distributions
required under this Section 6.5).

6.6 Withholding. Notwithstanding any provision of this Agreement to the
contrary, the Partnership may withhold and remit to the applicable taxing
authority all amounts required by any local, state, federal or foreign law to be
withheld and remitted by the Partnership with respect to a Partner on account of
dispositions of Partnership property, distributions to a Partner, or allocations
to a Partner of Partnership taxable income, gain, loss, deduction, or credit.
Each Partner will timely provide to the General Partner all information, forms,
and certifications necessary or appropriate to enable the General Partner and
the Partnership to comply with any such withholding obligation and represents
and warrants that the information, forms, and certifications furnished by it
will be true and accurate in all material respects. Each Partner will, upon
demand, indemnify the Partnership for any amounts so withheld and remitted by
the Partnership in respect of the Partner from sources other than current
distributions to the Partner, together with any related costs, expenses,
interest, penalties, and additions to tax incurred by the Partnership.

6.7 Distributions With Respect to Transferred Interests. Distributions will be
made to the Partners of record on the record date for the distribution without
regard to the length of time the record holder has been such; provided that any
distribution due to a Partner in default in payment of such Partner’s Capital
Contribution, or any other sum owed from the Partner to the Partnership, will be
retained by the Partnership and offset against the amount due from such Partner.

6.8 Distributions in Kind. If any assets of the Partnership are distributed in
kind, such assets will be distributed to the Partners entitled to distributions
as tenants-in-common in the same proportions as such Partners would have been
entitled to cash distributions.

 

16



--------------------------------------------------------------------------------

6.9 No Demand. No Partner may demand and receive property other than cash in
return for such Partner’s Capital Contributions to the Partnership, and no
Partner will be entitled to any distributions from the Partnership (whether in
return of such Partner’s Capital Contributions or otherwise) except as provided
in this Agreement.

ARTICLE 7

CONTROL AND MANAGEMENT

7.1 General Partner’s Responsibilities. Subject to Section 7.4, the General
Partner will have (i) the full, exclusive, and complete control in the planning
and management of the Partnership’s day-to-day operations and (ii) the authority
to take any action it deems necessary, convenient, or advisable in connection
with the planning and management of the Partnership. In dealing with the General
Partner acting on behalf of the Partnership, no person will be required to
inquire into the authority of the General Partner or officers of the General
Partner to bind the Partnership. Persons dealing with the Partnership are
entitled to rely conclusively on the power and authority of the General Partner
as set forth in this Agreement. The General Partner will manage and control the
affairs of the Partnership, and will conduct the operations contemplated under
this Agreement in a reasonably prudent manner and in accordance with industry
practice.

7.2 Powers. Subject to Section 7.4 and any other limitations expressly set forth
in this Agreement, the General Partner will have the authority to perform or
cause to be performed, at the expense of the Partnership, the coordination of
all management and operational functions relating to the purposes of the
Partnership as set forth in Article Two. Without limiting the generality of the
foregoing but subject to any limitations expressly set forth in this Agreement,
the General Partner is authorized on behalf of the Partnership, without the
joinder, consent, approval, or agreement of any other Partner, to:

(a) Operate, maintain, and manage the Business and the Property in the interests
of the Partnership, and to that end to negotiate, enter into and supervise any
and all contracts and agreements, upon such terms as the General Partner
reasonably determines, with respect to the operation, maintenance, and
management of the Business and to perform the obligations, and exercise the
rights and privileges, of the Partnership under such contracts and agreements;

(b) Spend the capital, loan proceeds, if any, and net income of the Partnership
for the Business and for the ownership, management, development, improvement,
maintenance, and sale of the Property, and in the exercise of any other rights
or powers possessed by the General Partner under this Agreement;

(c) Coordinate all accounting and clerical functions of the Partnership and
employ or engage, compensate, and supervise contractors, consultants,
accountants, attorneys, managers, agents, and other management or service
personnel (including any General Partner Affiliate subject however to
Section 7.10 below) as may from time to time be required to carry on the
Business;

(d) Borrow funds upon such terms and conditions as the General Partner approves,
in its sole discretion, for: (i) the financing and refinancing of the Property;
(ii) discharging the Partnership’s obligations; (iii) protecting and preserving
the assets of the Partnership; (iv) refinancing any loans or other indebtedness
of the Partnership; or (v) operating the Partnership in the ordinary course of
business and grant liens and security interests in and collaterally assign
Property of the Partnership to secure such indebtedness;

 

17



--------------------------------------------------------------------------------

(e) Purchase, lease, rent or otherwise acquire or obtain the use of office
equipment, materials, supplies, and other kinds and types of real or personal
property, and to incur expenses for travel, phone, and such other things,
services, and facilities as may be deemed necessary, convenient, or advisable
for carrying on the Business;

(f) Lease, sell, transfer, assign, dispose of, trade, exchange, quitclaim,
surrender, release, or abandon Property, or any interest therein, to any person,
and, in connection therewith, to receive such consideration as it deems fair and
in the best interests of the Partnership;

(g) Sue and be sued, complain, and defend in the name and on behalf of the
Partnership;

(h) Do all acts, take part in any proceedings, and exercise all rights and
privileges as could an absolute owner of Property, subject to the limitations
expressly stated in this Agreement and the performance of the General Partner’s
obligations to the Partnership and the Partners;

(i) Take such other action and perform such other acts as the General Partner
deems necessary, convenient, or advisable in carrying out the Business,
including the change or reorganization of the Partnership into any other legal
form;

(j) Procure and maintain with responsible companies such insurance as may be
available in such amounts and covering such risks as the General Partner
determines to be appropriate;

(k) Take and hold all Property, real, personal, and mixed, tangible and
intangible, in the name of the Partnership;

(l) Pay and distribute Net Cash Flow as provided in this Agreement;

(m) Execute any contracts, management agreements, and other documents as may be
required in connection with the purposes of the Partnership;

(n) Employ, engage, compensate, supervise, or terminate such employees and
contractors as may be required, from time to time, to carry on the Business;

(o) Pay any and all fees and expenses incurred by the General Partner or its
Affiliates in the organization and maintenance of the Partnership or in
accomplishing the purposes and business of the Partnership; and

(p) Delegate any and all of the General Partner’s duties hereunder and, in
furtherance of any such delegation, to appoint, employ, or contract with, and
pay appropriate reasonable fees to, any person it may in its discretion deem
necessary or desirable for the transaction of the Business including persons who
may: (i) serve as the Partnership’s advisors and consultants in connection with
policy decisions made by the General Partner; (ii) act as consultants,
accountants, correspondents, attorneys, brokers, escrow agents, or in any other
capacity deemed by the General Partner necessary or desirable; (iii) perform or
assist in the performance of such administrative or managerial functions
necessary in the management of the Partnership as may be agreed upon by the
General Partner; and (iv) perform such other acts or services for the
Partnership as the General Partner in its discretion may reasonably approve.

 

18



--------------------------------------------------------------------------------

7.3 Duties of the General Partner.

(a) Management Duties. The General Partner will manage the Partnership and the
Business in a reasonable manner.

(b) Level of Duty. The General Partner will conduct, manage, and control the
Partnership and its affairs with the degree of reasonable care that a prudent
business person would use under similar circumstances.

(c) Time and Attention to Duties. The General Partner will devote such time and
attention to the performance of its duties under this Agreement as are
reasonably necessary. Notwithstanding the existence of this Agreement, the
General Partner (and all Affiliates of the General Partner) may engage in such
activities as it may choose, whether such activities are competitive with the
Partnership or otherwise, without being under any obligations to offer any
interest in such activities to the Partnership or the Limited Partners.

(d) Limitation of Duties. The General Partner will be obligated to perform the
duties, responsibilities, and obligations of the General Partner under this
Agreement only to the extent that funds of the Partnership are available
therefor. The Limited Partners and the Partnership acknowledge and agree that
the General Partner is not a fiduciary to the Partnership or the Limited
Partners, nor does the General Partner owe the care and duties of a fiduciary to
the Partnership or the Limited Partners; provided, however, the General Partner
must still observe its duties of due care and loyalty to the extent required
under the TBOC, subject to the provisions of this Agreement. Notwithstanding any
other provision of this Agreement, the General Partner will be liable only for
damages to the extent caused by the intentional fraud, willful misconduct, gross
negligence, or material breach of an express provision of this Agreement by the
General Partner, but in other respects will not be liable for a mistake in
judgment. Neither the General Partner nor any owner, officer, employee, or
Affiliate of any entity in which the General Partner owns any interest will be
liable, responsible, or accountable in damages or otherwise to any other Partner
for any acts performed by it in good faith and within the scope of this
Agreement.

(e) Reimbursement. The General Partner will be entitled to reimbursement by the
Partnership for all expenses, fees, and costs incurred by the General Partner in
connection with the formation and operation of the Partnership and the Business
and in the performance of the General Partner’s duties and obligations under
this Agreement.

7.4 Prohibited Acts. Without the consent of the Partners, neither the General
Partner nor any Partner will have the right, power, or authority, to do any act
in violation of an express provision of this Agreement. Without the unanimous
consent of one hundred percent (100%) of the Voting Interests, the Partnership
may not sell all or substantially all of the Property to any Affiliate of the
General Partner or the Class A Limited Partner.

7.5 Approval of the Partners. When the phrases “approved by the Partners,”
“approval of the Partner,” “determined by the Partners,” “agreed by the
Partners,” “consent of the Partners,” or similar phrases are used in this
Agreement, or when other language is used in this Agreement indicating that a
particular matter, decision, or determination requires the consent, approval, or
other joint action of the Partners, the same means that the matter in question
must be approved by the General Partner and Limited Partners owning seventy-five
percent (75%) or more of the Voting Interests (i.e., not measured by the number
of Limited Partners).

 

19



--------------------------------------------------------------------------------

7.6 Approval of the Limited Partners. When the phrases “approved by the Limited
Partners,” “approval of the Limited Partners,” “consent of the Limited
Partners,” or other similar phrases are used in this Agreement, or when other
language is used in this Agreement indicating that a particular matter,
decision, or determination requires the consent, approval, or other joint action
of the Limited Partners, the same means that the matter in question must be
approved by Limited Partners owning seventy-five percent (75%) or more of the
Voting Interests of the Limited Partners (i.e., not measured by the number of
Limited Partners).

7.7 No Limited Partner Control. The Limited Partners will not take part in any
of the day-to-day conduct or control of the Business and will not have any
right, power, or authority to act for or to bind the Partnership in any manner.
The exercise of any of the rights and powers of the Limited Partners pursuant to
the terms of this Agreement will not be deemed taking part in the day-to-day
affairs of the Partnership or the exercise of control over Partnership affairs.
Provided, however, the Limited Partners will be responsible for the fulfillment
of their Capital Contribution commitments, if any, under this Agreement and any
subscription agreement by the Limited Partner accepted by the Partnership. No
Limited Partner may withdraw from the Partnership nor receive a return of any of
its contributions to the Partnership until the Partnership is terminated and its
affairs are wound up in accordance with this Agreement and the TBOC. A Limited
Partner who breaches this Agreement will be liable to the Partnership for
damages caused by such breach. The Partnership may offset for any damages
suffered by the Partnership against any distributions or capital otherwise
payable to the Limited Partner who has breached this Agreement.

7.8 Limited Partner Liability. The Limited Partners will not be bound by, nor
personally liable for, the expenses, liabilities, or obligations of the
Partnership. Except for the Initial Capital Contributions or as otherwise
provided in this Agreement, the Limited Partners are not personally liable for
and will not be required or obligated to make further additional Capital
Contributions; provided, however, to the extent required by applicable law, any
Limited Partner receiving a distribution from the Partnership at a time when the
Partnership’s liabilities exceed the fair value of its assets may be liable to
the Partnership for the amount of such distribution.

7.9 Return of Capital Contribution. The General Partner will not be personally
liable for the return of all or any portion of the Capital Contributions of the
Limited Partners.

7.10 Contracts with Affiliates. The Partners acknowledge and agree that the
Partnership is authorized to enter into following arrangements, contracts, and
agreements with the General Partner or any Affiliate of the General Partner, on
terms and conditions reasonably determined by the General Partner, and pay the
following fees to the General Partner or any Affiliate of the General Partner,
as applicable: (i) a development management agreement for coordination and
management of the development and construction of the Property (the “Development
Management Agreement”) with a fee equal to 4.0% of hard construction costs (the
“Development Management Fee”) and, unless the General Partner approves any
deferral of the Development Management Fee, paid as hard construction costs are
paid, and (ii) an asset management agreement for the coordination and management
of the Partnership (the “Asset Management Agreement”) with a fee equal to
$283,000 per year (prorated for any partial year) starting one (1) year after
construction starts on the Property (the “Asset Management Fee”).

7.11 Indemnification.

(a) Right to Indemnification. Subject to the limitations and conditions as
provided in this Section 7.11, each person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, or investigative (“Proceeding”), or any appeal in such a Proceeding
or any inquiry or investigation that could lead to such a Proceeding, by reason
of the

 

20



--------------------------------------------------------------------------------

fact that such person, or a person of whom he, she or it is the legal
representative, is or was a general partner of the Partnership or while a
general partner of the Partnership is or was serving at the request of the
Partnership as a member, manager, director, officer, partner, venturer,
proprietor, trustee, employee, agent or similar functionary of another foreign
or domestic limited liability company, corporation, partnership, joint venture,
sole proprietorship, trust, employee benefit plan, or other enterprise, shall be
indemnified by the Partnership to the fullest extent permitted by the TBOC, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Partnership to
provide broader indemnification rights than such law permitted the Partnership
to provide prior to such amendment) against judgments, penalties (including
excise and similar taxes and punitive damages), fines, settlements, and
reasonable expenses (including attorneys’ fees) that are not attributable to the
willful misconduct, gross negligence, intentional fraud, or material breach of
an express provisions of this Agreement by a party claiming or considered for
indemnity actually incurred by such person in connection with such Proceeding,
and indemnification under this Section 7.11 shall continue as to a person who
has ceased to serve in the capacity which initially entitled such person to
indemnity hereunder. The rights granted pursuant to this Section 7.11 shall be
deemed contract rights, and no amendment, modification, or repeal of this
Section 7.11 shall have the effect of limiting or denying any such rights with
respect to actions taken or Proceedings arising prior to any such amendment,
modification, or repeal. The Partners agree that the indemnification provided in
this Section 7.11 could involve indemnification for negligence or other theories
of strict liability.

(b) Advance Payment. The right to indemnification conferred in this Section 7.11
shall include the right to be paid or reimbursed by the Partnership the
reasonable expenses incurred by a person of the type entitled to be indemnified
under Section 7.11(a) who was, is, or is threatened to be made a named defendant
or respondent in a Proceeding in advance of the final disposition of the
Proceeding and without any determination as to the person’s ultimate entitlement
to indemnification; provided, however, that the payment of such expenses
incurred by any such person in advance of the final disposition of a Proceeding,
shall be made only upon delivery to the Partnership of a written affirmation by
such person of its good faith belief that it has met the standard of conduct
necessary for indemnification under this Section 7.11 and a written undertaking,
by or on behalf of such person, to repay all amounts so advanced if it shall
ultimately be determined that such indemnified person is not entitled to be
indemnified under this Section 7.11 or otherwise.

(c) Indemnification of Officers, Employees and Agents. The Partnership, by
approval of the General Partner, may indemnify and advance expenses to an
officer, employee, or agent of the Partnership to the same extent and subject to
the same conditions under which it may indemnify and advance expenses to the
General Partner under this Section 7.11; and, the Partnership may indemnify and
advance expenses to persons who are not or were not general partners, officers,
employees, or agents of the Partnership but who are or were serving at the
request of the Partnership as a member, manager, director, officer, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan, or other enterprise
against any liability asserted against such person and incurred by such person
in such a capacity or arising out of its status as such a person to the same
extent that the Partnership may indemnify and advance expenses to the General
Partner under this Section 7.11.

(d) Appearance as a Witness. Notwithstanding any other provision of this
Section 7.11, the Partnership may pay or reimburse expenses incurred by a
General Partner in connection with such General Partner’s appearance as a
witness or other participation in a Proceeding at a time when such General
Partner is not a named defendant or respondent in the Proceeding.

 

21



--------------------------------------------------------------------------------

(e) Non-exclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in this Section 7.11 shall not be exclusive of
any other right which a General Partner or other person indemnified pursuant to
Section 7.11(c) may have or hereafter acquire under any law, provision of the
Certificate or this Agreement, agreement, approval of the Partners, approval of
the Limited Partners, or otherwise.

(f) Insurance. The Partnership may, but is not required to, purchase and
maintain insurance, at the Partnership’s expense, to protect the Partnership and
any person who is or was serving as a General Partner, Partner, officer,
employee or agent of the Partnership or is or was serving at the request of the
Partnership as member, manager, director, officer, general partner, partner,
venturer, proprietor, trustee, employee, agent or similar functionary of another
foreign or domestic limited liability company, corporation, partnership, joint
venture, sole proprietorship, trust employee benefit plan, or other enterprise
against any expense, liability or loss, whether or not the Partnership would
have the power to indemnify such person against such expense, liability or loss
under this Section 7.11.

(g) Partner Notification. To the extent required by law, any indemnification of
or advance of expenses to a General Partner in accordance with this Section 7.11
shall be reported in writing to the other Partners.

(h) Savings Clause. If this Section 7.11 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Partnership shall nevertheless indemnify and hold harmless each Partner or any
other person indemnified pursuant to this Section 7.11 as to costs, charges, and
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative, arbitrative, or investigative, to the full extent
permitted by any applicable portion of this Section 7.11 not invalidated and to
the fullest extent permitted by law.

7.12 Removal of General Partner. The General Partner may be removed and cease to
be a general partner of the Partnership only upon:

(a) the complete liquidation or termination of the General Partner;

(b) the bankruptcy of the General Partner (as the term “bankruptcy” is defined
in Section 14.1); or

(c) a final non-appealable determination by a court of competent jurisdiction of
the intentional fraud, gross negligence, or willful misconduct on the part of
the General Partner that causes a material detriment to the Partnership.

7.13 Guarantor Releases and Conversion. If the General Partner is removed in
accordance with the provisions of this Agreement, the General Partner’s
liability and responsibility for all matters shall cease and the Partnership
shall promptly take all steps reasonably necessary under the TBOC to cause such
cessation of liability and responsibility. In addition, as a condition precedent
to any removal of the General Partner under Section 7.12, the Partnership must
obtain written releases (the “Guarantor Releases”) of the General Partner, the
Class A Limited Partner, Stratus Properties Inc., a Delaware corporation, and
any of their Affiliates from any and all obligations as a guarantor of any debt
of, or loan to, the Partnership. No removal of the General Partner shall be
effective unless and until the required Guarantor Releases are delivered. If the
General Partner is removed in accordance with the provisions of this Agreement,
the General Partner’s general partnership Interest in the Partnership will be
converted to a Class B Limited Partner Interest, without any change in the
amount of income, loss, or cash allocable or distributable to the General
Partner and upon such conversion the General Partner shall be entitled to all of
the rights, obligations, and duties of a Class B Limited Partner under this
Agreement.

 

22



--------------------------------------------------------------------------------

7.14 Election of Substitute General Partner.

(a) Continuation of the Partnership. If the General Partner is removed in
accordance with this Agreement and the Limited Partners agree to continue the
business of the Partnership, a substitute General Partner will be elected by the
Limited Partners within sixty (60) days after the date of such removal or
resignation.

(b) Election Procedures. Any one or more of the Limited Partners may, promptly
after the election to continue the Partnership, nominate a person or entity for
election as a substitute General Partner. Such nominee will not become a General
Partner unless and until the Limited Partners approve such appointment. In the
event that such nominee is not elected, any one or more of the Limited Partners
will as soon as practicable thereafter nominate another substitute General
Partner and will continue to do so until a substitute General Partner is elected
or the Partnership is dissolved. If a new General Partner has not been appointed
or has not accepted and assumed the General Partner’s obligations under this
Agreement within sixty (60) days after any such resignation or removal, then,
the Partners will be deemed to have elected to terminate the Partnership under
Section 14.1.

(c) No Personal Liability of Limited Partner. The exercise of the right to elect
a successor General Partner will not in any way constitute any Limited Partner
as a general partner or impose personal liability on any Limited Partner.

7.15 Confidentiality.

(a) Proprietary Information. The term “Proprietary Information” means and
includes all of the Partnership’s confidential, trade secret or proprietary
information, including without limitation, any reports, investigations, research
or developmental work, work in progress, designs, business plans, proposals,
notes, memoranda, files (including machine readable files), marketing and sales
information, financial projections, cost summaries, and all concepts or ideas,
materials, or information related to the Business, except as otherwise
determined by the General Partner. The term “Proprietary Information” does not
apply to information which is or becomes general public knowledge other than by
default on the part of any party, or is lawfully obtained by a Partner from a
third party having no duty of confidentiality to the Partnership regarding such
information.

(b) Confidentiality.

(i) Acknowledgment of Proprietary Information. Each Class B Limited Partner
acknowledges that the Proprietary Information is valuable to the Partnership and
the Business. Each Class B Limited Partner agrees that all Proprietary
Information shall be the sole and exclusive property of the Partnership and its
assigns.

(ii) Non-Disclosure and Non-Use of Proprietary Information. Each Class B Limited
Partner agrees at all times during the term of this Agreement to maintain the
Proprietary Information in strict confidence, and not to disclose or allow to be
disclosed, either directly or indirectly, any Proprietary Information to any
third party, other than to persons engaged by the Partnership to further the
Business of the Partnership, and not to use directly or indirectly any
Proprietary Information except as may be necessary in the ordinary course of
performing such Partner’s duties on behalf of the Partnership, all without the
prior written consent of the General Partner.

 

23



--------------------------------------------------------------------------------

(iii) Return of Materials at Termination. Each Class B Limited Partner hereby
acknowledges that all documents and other tangible property, whether or not
pertaining to Proprietary Information, furnished to such Partner by the
Partnership or produced by such Partner in connection with such Partner’s
association with the Partnership, shall be and remain the sole and exclusive
property of the Partnership, except as otherwise determined by the General
Partner. In the event of termination of a Class B Limited Partner as a partner
in the Partnership, with or without cause and whatever the reason, each such
Partner shall promptly deliver to the Partnership all such property, including
all notebooks, records, data, notes, drawings, photographs, specifications,
memoranda, files (including electronic media and machine readable files) and
other information in tangible or electronic form, and all copies, excerpts or
reproductions thereof, except as otherwise agreed by the General Partner.

ARTICLE 8

TRANSFER OF THE INTERESTS OF THE PARTNERS

8.1 Prohibition Against Unauthorized Transfers. Except as expressly provided in
this Article Eight, no Partner may voluntarily, involuntarily, or by operation
of law sell, assign, transfer, exchange, grant a lien on or otherwise encumber,
or otherwise dispose of or alienate, all or any part of (each, a “Transfer”)
such Partner’s interest in the Partnership, including, but not limited to any
Interests held by such Partner, without the prior written consent of the General
Partner and any act in violation of this Article Eight will be null and void ab
initio. And, except as provided in Section 8.2, no Transfer will be valid unless
such Transfer is to a “Qualified Transferee” as such term is defined in
Section 8.9(a). No Limited Partner may, without the General Partner’s prior
written consent, withdraw from the Partnership nor receive a return of any of
its contributions to the Partnership until the Partnership is terminated and its
affairs are wound up in accordance with this Agreement and the TBOC. Upon
approval of the General Partner, the Class A Limited Partner may Transfer all or
any part of the Class A Limited Partner’s Interest to any one or more Affiliates
of the Class A Limited Partner and such Transfer will not be subject to the any
of the options or restrictions set forth in this Article Eight.

8.2 Permitted Assignments. Any Limited Partner, who is an individual, may assign
all or any portion of such Partner’s Interest in the Partnership to a trust or
family limited partnership for the benefit of one or more members of the
immediate family of such Limited Partner with the consent of the General
Partner, which consent will not be unreasonably withheld. The phrase “immediate
family” means the spouse (“Spouse”), parents, children, grandchildren, brothers,
sisters, nieces, or nephews of the Limited Partner. Upon such assignment, the
trust or family limited partnership (“Permitted Assignee”) shall thereupon be
entitled to the rights of a Partner as to the interest assigned, but only if and
so long as the original assigning Limited Partner retains voting control of such
trust or family limited partnership for purposes of the management of such
Limited Partner’s Interest. Without such voting control, such trust or family
limited partnership shall automatically and immediately become an “assignee” of
the Interest in the Partnership and such loss of control shall be deemed to be
an event subject to Section 8.12, and the Class A Limited Partner, the
Partnership, and the other Partners shall have the option to purchase such
Interest pursuant to Sections 8.3 through 8.8 and including Sections 8.16 and
8.17. Any subsequent conveyance or assignment by the trust or family limited
partnership shall be fully subject to the terms of this Agreement. Subject to
the deemed offer and purchase rights set out in this Article Eight, upon the
death of a Partner, such Partner’s estate and heirs may be an assignee under
this Section 8.2. Upon such assignment, the estate shall be entitled to all the
rights of an assignee and shall be bound by the terms and provisions of this

 

24



--------------------------------------------------------------------------------

Agreement, and subject to the option to purchase such Interest pursuant to
Sections 8.3 through 8.8 and including Sections 8.16 and 8.17. Any such
“assignee” to whom an interest in the Partnership has been validly transferred
pursuant to this paragraph shall only: (i) be allocated income, gain, or loss
and receive distributions as provided in this Agreement in the same manner as
the Partner from whom such interest was transferred would have received such
allocations and distributions; (ii) be credited with the Capital Account of the
transferring Partner; and (iii) acquire all the rights, responsibilities and
obligations of the Partner from whom such interest was transferred (including
the obligations to contribute capital), but shall not have any right to
participate in any management, operation, or administration of the Partnership.

8.3 Deemed Offer and Notice Requirement. If (i) a Partner makes any involuntary
Transfer under Sections 8.10 or 8.11; (ii) a Partner dies, becomes permanently
disabled, or loses control of an assignee by a Partner under Section 8.12, or,
upon the death of a Partner’s spouse, such Partner fails to inure to or purchase
such Partner’s spouse’s interest in such Partner’s Interest under Section 8.13;
(iii) upon the divorce of a Partner, such Partner fails to purchase such
Partner’s spouse’s interest in such Partner’s Interest under Section 8.14; or
(iv) after obtaining the requisite consent, a Partner elects to proceed under
Section 8.9, then, in any such event, such Partner (the “Offering Partner”) will
be deemed to have offered all of such Offering Partner’s Interest (the “Offered
Interest”) for sale to the Partnership and the other Partners. The Offering
Partner or such Partner’s representative shall (and the Partnership or the other
Partner(s) may) give prompt written notice of any and all such events and
advising the Partnership and the other Partners of such offer under this
Section 8.3 (the “Transfer Notice”). The Transfer Notice will simultaneously
constitute (i) an offer to sell to the Class A Limited Partner the Offered
Interest pursuant to Section 8.5, at the price and on the terms described in
Sections 8.16 and 8.17; (ii) an offer to sell to the Partnership the Offered
Interest pursuant to Section 8.5, at the price and on the terms described in
Sections 8.16 and 8.17; and (iii) an offer to sell the Offered Interest to the
other Partners (subject to approval of the Partners) pursuant to Section 8.6, at
the price and on the terms described in Sections 8.16 and 8.17.

8.4 Option Period. Except as otherwise provided in this Article Eight, the
period beginning on the date the Partnership and the other Partners receive the
Transfer Notice and ending on the first anniversary of such date shall be the
“Option Period;” provided, however, that notwithstanding the foregoing, the
Option Period shall not end earlier than one hundred twenty (120) days after the
determination of the “Purchase Price” for such Offered Interest as determined
under Section 8.16 and to the extent necessary to accommodate such timing the
Option Period shall be extended.

8.5 Class A Limited Partner and Partnership’s Option to Purchase.

(a) Class A Limited Partner Option. During the Option Period, the Class A
Limited Partner will have the first exclusive right and option, but not the
obligation, to elect to purchase all or any portion of the Offered Interest at
the price and on the terms determined under Sections 8.16 and 8.17. If the
Class A Limited Partner desires to exercise its option, as determined by the
General Partner, to purchase the Offered Interests, then no later than 11:59
P.M. Austin, Texas time on the sixtieth (60th) day before the Option Period ends
(“Class A Option Period”), the Class A Limited Partner must deliver written
notice to the Offering Partner and the other Partners which will indicate
(i) the number or percentage, if any, of the Offered Interests that the Class A
Limited Partner has elected to purchase and (ii) the number of Offered Interests
that the Class A Limited Partner has not elected to purchase and that are
available for purchase by the Partnership or other Partners.

(b) Partnership Option. During the Option Period but after the Class A Option
Period, the Partnership will have the exclusive right and option, but not the
obligation, to elect to purchase all or any portion of the Offered Interest to
the extent the Class A Limited Partner elects not to purchase as provided in
Section 8.5(a) at the price and on the terms determined under Sections 8.16 and
8.17. If the Partnership desires to exercise its option, as determined by the
General Partner, to

 

25



--------------------------------------------------------------------------------

purchase the Offered Interests, then no later than 11:59 P.M. Austin, Texas time
on the thirtieth (30th) day before the Option Period ends, the Partnership must
deliver written notice to the Offering Partner and the other Partners which will
indicate (i) the number or percentage, if any, of the Offered Interests that the
Partnership, by determination of the General Partner, has elected to purchase
and (ii) the number of Offered Interests that the Partnership has not elected to
purchase and that are available for purchase by the other Partners.

8.6 Partners’ Option to Purchase. If and to the extent the Class A Limited
Partner and the Partnership elect under Section 8.5 to purchase less than one
hundred percent (100%) of the Offered Interests and Offered Interests remain
(the “Remaining Interest”) available for purchase by the other Partners, the
other Partners (upon approval of Partners) will have the exclusive right and
option, but not the obligation, to elect to purchase all or any portion of the
Remaining Interest at the price and on the terms determined under Sections 8.16
and 8.17. Upon such approval, if any other Partner desires to exercise, in whole
or in part, such Partner’s option in whole or in part to purchase the Remaining
Interest (“Buying Partner”), then no later than 11:59 P.M. Austin, Texas time on
the last day of the Option Period, the Buying Partner must deliver written
notice to the Partnership and the Offering Partner that indicates the Buying
Partner’s acceptance of the offer to purchase the Remaining Interest, and the
maximum number of the Remaining Interest that such Partner has elected to
purchase. Unless otherwise agreed by all of the Buying Partners, the actual
number of the Remaining Interest that each Buying Partner who has delivered such
notice will be entitled to purchase will be equal to the product of (1) the
lesser of (i) the number of the Remaining Interests or (ii) the total number of
the Remaining Interests which all Buying Partners have elected to purchase,
multiplied by (2) a fraction, the numerator of which shall be the total number
of Interests held by the subject Buying Partner (measured by Capital Interests)
and the denominator of which shall be the total number of Interests held by all
Buying Partners (measured by Capital Interests). If as a result of such
allocation any Buying Partner is allocated a percentage or number of Interests
to purchase that is greater than the number of Interests that such Buying
Partner committed to purchase, then the excess Interests will be reallocated in
one or more successive allocations on the same basis among the remaining Buying
Partners who were not allocated the full number of Interests that they committed
to purchase using the formula specified above, except that item (1) will be
replaced with the total number of excess Interests and the term “Buying Partner”
will refer to the remaining Buying Partners who were not allocated the full
number of committed Interests.

8.7 Allocation Notices. With respect to the Partnership and the Partners who
have timely delivered notice of exercise of their respective options in
accordance with this Article Eight (the “Exercising Parties”), the Partnership
and the Offering Partner shall, within ten (10) business days after the last day
of the Option Period, consult to determine (i) the allocation of Offered
Interests to those of the Exercising Parties who have timely elected to purchase
Offered Interests, and (ii) the number of Offered Interests which each Offering
Partner may sell. Within ten (10) business days after the last day of the Option
Period, either the Partnership or the Offering Partner shall notify each of the
Exercising Parties and the Offering Partner of the number of Offered Interests,
if any, which it shall be obligated to purchase, and the number of Offered
Interests which each Offering Partner shall be obligated to sell, which notice
shall disclose the underlying calculations. Notwithstanding any other provision
of this Article Eight, an Exercising Party shall be obligated to purchase or
sell, as the case may be, the number of Offered Interests that is determined in
accordance with the provisions of this Article Eight that such Exercising Party
is entitled to purchase or sell.

8.8 Lapse. If and to the extent that the Class A Limited Partner, the
Partnership, and the other Partners do not timely notify the Offering Partner of
their respective elections to purchase Offered Interests or elect not to
purchase all of the Offered Interests, the right of the Class A Limited Partner,
the Partnership, and the Partners to purchase the balance of the Offered
Interests will lapse and be void and the Offering Partner shall have the right
to continue to hold the balance of the Offered Interests regardless of the event
giving rise to the offer.

 

26



--------------------------------------------------------------------------------

8.9 Right of First Refusal for Transfers. Except as otherwise provided and
expressly permitted or authorized in this Agreement, no Partner will make any
Transfer of any Interest without (i) delivering prior written notice to the
other Partners of such intended transfer, which notice must include the proposed
price and all other material terms and conditions of the proposed Transfer, and
including without limitation the information set out in Section 8.9(b) (“ROFR
Notice”) and (ii) obtaining the written consent of the General Partner (“Consent
to Transfer”). If the Consent to Transfer is granted, as a condition precedent
to any such Transfer, the Partner desiring to make a Transfer must also meet all
of the requirements of this Section 8.9.

(a) Transferee Qualifications. No Transfer of Interests will be valid unless, in
addition to meeting all other requirements of this Agreement, the prospective
transferee (i) agrees in writing prior to any Transfer to assume and be bound by
the terms and provisions of this Agreement; (ii) is acceptable to any
third-party lenders of the Partnership as a Partner in the Partnership; and
(iii) is a Person reasonably acceptable to the General Partner. Any prospective
transferee meeting all of the requirements of this Section 8.9(a) will be deemed
to be a “Qualified Transferee.”

(b) Deemed Offering Partner. Any Partner delivering a ROFR Notice or otherwise
desiring to make a Transfer of an Interest (“Selling Partner”), including a
written request to be bought out by the Class A Limited Partner, the
Partnership, or the other Partners (a “Buy-out Request”), upon delivery of any
such notice or request, will be deemed to be an Offering Partner under
Section 8.3 and must comply with Sections 8.3 through 8.8. The ROFR Notice or
Buy-out Request must state, as applicable, the amount of Interests involved, the
price asked or offered (“Asking Price”), and the full names and addresses of,
and any and all prices, terms and conditions offered to or by the subject
transferee, as well as for any proposed or prospective purchasers of any
Interest of the Selling Partner within one (1) year prior to the ROFR Notice or
Buy-out Request, as applicable. Any proposed purchaser (if not the Partnership
or a Partner) must then be (or must covenant in writing to become and actually
become) (i) a party to this Agreement and (ii) a Qualified Transferee. Unless
agreed to in writing by the General Partner, the Transfer of Interests will be
for all of such Offering Partner’s Interests. The Offering Partner may withdraw
the ROFR Notice or the Buy-out Request as to all offerees by giving written
notice of withdrawal to the Class A Limited Partner, the Partnership, and all
other Partners any time before the exercise, by written notice of exercise, by
the Class A Partner, the Partnership, or any offeree of such Partner’s election
to purchase.

(c) Transfer Under ROFR Notice to Qualified Transferee. With respect to any
Offered Interests subject to a valid ROFR Notice not purchased by the Class A
Limited Partner, the Partnership, or a Buying Partner under this Article Eight,
if, and only if, the required Consent to Transfer to a sale of the Offered
Interests has been received by the Offering Partner, the Offering Partner will
then be permitted, at any time or times within, but not after, one hundred
eighty (180) days after the expiration of the Option Period, to sell the
remaining Offered Interests; provided, however, that no such sale will be made
at a lower price or on more favorable terms (to the purchaser), to any other
person, or for a different number of Interests than as specified in the ROFR
Notice, unless a difference in number of Interests is caused solely by a
purchase of the Offered Interests by the Partnership or the Buying Partner. Such
sale will not be consummated until the purchaser and such purchaser’s spouse, if
any, will have entered into a written agreement in form satisfactory to counsel
for the Partnership whereby they agree to be bound by the provisions of this
Agreement. If after the lapse of the one hundred eighty (180)-day period, such
Offered Interests have not been sold as permitted by this Agreement, the
Offering Partner must deliver a new ROFR Notice pursuant to and again comply
with this Article Eight prior to making a Transfer of any Offered Interests.

 

27



--------------------------------------------------------------------------------

(d) Failure of Requisite Consent. If the required Consent to Transfer to the
sale of Offered Interests is not received by the Offering Partner or if the
Offering Partner and applicable transferee do not strictly comply with the
requirements of this Section 8.9, the Offering Partner shall continue as a
Partner without completing the sale of any Offered Interests.

8.10 Involuntary Transfers. Whenever a Partner has any notice or knowledge of
any attempted, impending or consummated involuntary Transfer of, or lien or
charge upon any of, it’s Interests, whether by operation of law or otherwise,
such Partner must give immediate written notice to the Partnership specifying
the number of Interests which are subject to such involuntary Transfer. Whenever
the Partnership has notice or knowledge of any such attempted, impending or
consummated involuntary Transfer, lien or charge, the Partnership will promptly
give written notice to the other Partners specifying the number of Interests
which are subject to such involuntary Transfer. In either case, the Partner
subject to the involuntary transfer agrees to immediately disclose to the
Partnership and the other Partners all pertinent information in such Partner’s
possession relating to the Transfer. If any Interest is subjected to an
involuntary Transfer, lien or charge, the Partner(s) and/or other record owner
of such Interests shall be deemed an Offering Partner(s), and commencing with
the determination of the purchase price under Section 8.16, the Class A Limited
Partner, the Partnership, and the other Partners shall at all times have the
immediate and continuing exclusive option, but not the obligation, to purchase
the subject Interests in the priorities of, and in accordance with Sections 8.3
through 8.8 at the purchase price determined pursuant to Section 8.16 and on the
terms as described in Section 8.17, and any Interests so purchased shall in
every case be free and clear of the Transfer, lien or charge. The purchase price
may first be paid directly to the holder of the encumbrance on the Interests in
an attempt (but not a requirement) to discharge the obligation underlying, and
release the encumbrance, if sufficient. The balance of the purchase price, if
any, shall be paid to the Offering Partner.

8.11 Transfers in Bankruptcy. If a Partner or Spouse is the named debtor in
bankruptcy or receivership proceedings and a Transfer of Interests is proposed
or directed, commencing with the determination of the purchase price under
Section 8.16, the Partnership and the other Partners shall have an exclusive
option to purchase the named debtor’s Interests at the purchase price determined
in accordance with Section 8.16 and on the terms described in Section 8.17, to
the same extent as if such Transfer constituted an offer to sell Interests under
Section 8.3, and the provisions of Sections 8.3 through 8.8 shall accordingly
control the exercise of this Option.

8.12 Death, Permanent Disability, or Loss of Control of Partner. Upon (i) the
death or permanent disability of any Partner (with any determination of
permanent disability reasonably made by the General Partner), or (ii) loss of
control as provided in Section 8.2, the applicable Partner and the Partnership
shall promptly send written notice to the Partners, specifying the date of
death, determination of permanent disability, or loss of control and the
Interests owned by such Partner (the “Notice”). Upon such event, the Class A
Limited Partner, the Partnership, and the other Partners (upon approval of the
Partners) shall have the option, but not the obligation, to purchase all of the
Interests owned by such Partner on the date of such Partner’s death, permanent
disability, or loss of control in the priorities of, and in accordance with the
provisions of Sections 8.3 through 8.8, at the purchase price determined
pursuant to Section 8.16 and on the terms described in Section 8.17, except
that, in the case of death, the Offering Partner shall be the legal
representative or trustee of the deceased Partner. Upon the election under the
option granted under this section or article such Partner, or the legal
representative or trustee of the deceased Partner’s estate, shall sell the
applicable Partner’s Interest to the Partnership and/or the other Partners, as
the case may be, and perform any further acts and execute and deliver any
documents which may be reasonably necessary to carry out the provisions of this
Agreement.

 

28



--------------------------------------------------------------------------------

8.13 Death of Spouse. Upon the death of a Spouse of any Partner in whose name
Interests are issued and held, if any, the community interest of such Spouse and
the Interests held as community property shall pass to and devolve upon the
Partner, and each Spouse, by executing this Agreement and in consideration of
the benefits to be received hereunder, agrees to make and keep unrevoked at
death a valid will containing a provision to this effect; but, the nonexistence
of a valid will containing such a provision shall not relieve the heirs,
personal representatives, assigns, or devisees of such deceased Spouse of a
Partner of the obligations to fully perform the terms of this Agreement. If the
Spouse predeceases the Partner and the Spouse’s interest in the Interests are
not Transferred directly to such Partner, then such surviving Partner shall have
the exclusive right to purchase, and such Partner shall purchase, all of such
Partner’s deceased spouse’s retained interest in the Interest of such Partner at
the purchase price determined pursuant to Section 8.16 and on the terms
described in Section 8.17. If the surviving Partner does not succeed to such
interest automatically under a will or promptly exercise, by written notice to
the other Partners, the Partnership, and such spouse’s estate, such Partner’s
right to purchase all of such retained interest and close such purchase within
one hundred eighty (180) days after the death of such spouse, then commencing
with the one hundred eight-first (181st) day after such Spouse’s death, such
Partner shall be in default under this Agreement, and the Class A Limited
Partner, the Partnership, and the other Partners (without any other Partner
consent or approval) shall have the exclusive and continuing option and right,
but not the obligation, to purchase all or any portion of the Spouse’s interest
in the Interests under the terms of Sections 8.3 through 8.8 and at the price
and on the terms set out in Sections 8.16 and 8.17. Upon the exercise of any
such option, the legal representative, trustee or heirs of the deceased Spouse’s
estate shall be obligated to sell such interest, and perform any further acts
and execute and deliver any documents which may be reasonably necessary to carry
out the provisions of this Agreement. In all other respects, the interest in the
Interests of the Spouse shall be subject to the restrictions and terms of this
Agreement.

8.14 Divorce from Partner or Spouse. If any Interests are owned by a Partner and
such Partner’s Spouse jointly, and the marriage of that Partner and such
Partner’s Spouse is terminated by divorce or annulment, and that Partner does
not obtain all of his or her Spouse’s interest in the Interests incident to the
divorce or annulment, then such Partner shall and any Partner may simultaneously
give written notice to the Partnership and the other Partners within sixty
(60) days after the effective date of the final, non-appealable divorce decree
or of the annulment. The written notice shall specify the effective date of
termination of the marriage and the number of Interests to which any interest
retained by the Partner’s former Spouse relates. For a period of one hundred
eighty (180) days after the effective date of the divorce or annulment, the
divorced Partner shall have an exclusive right to purchase, and such Partner
shall purchase, all of such Partner’s former Spouse’s retained interest in the
Interests at the purchase price determined pursuant to the divorce decree or if
no such value is determined then pursuant to purchase price determined under
this Agreement. The divorced Partner’s one hundred eighty (180) day exclusive
right shall be exercised by delivering to such Partner’s former Spouse, the
Partnership, and the other Partners a written notice of such exercise. If the
divorced Partner does not timely elect to purchase and purchase all of his
former Spouse’s interest in the Interests within one (1) year after the date
such divorce or annulment is final, then such Partner shall be in default under
this Agreement and the Partner’s Spouse shall be deemed an Offering Partner as
to the Class A Limited Partner, the Partnership, and the other Partners, and
commencing with the expiration of the divorced Partner’s one hundred eighty
(180) day purchase right, or if the right is exercised but not timely closed,
commencing with the end of the one (1) year period, the Class A Limited Partner,
the Partnership, and other Partners shall have an exclusive and continuing
option and right (without any other Partner consent or approval), but not the
obligation, to purchase all or any portion of the former Spouse’s retained
interest in the Interests in the priorities of, and in accordance with the
provisions of Section 8.3 through 8.8, at the purchase price described pursuant
to Section 8.16, and on the terms described in Section 8.17. If any option is
exercised pursuant to this Section 8.14, then the former Spouse shall sell any
and all interest in the Interests retained incident to divorce or annulment.

 

29



--------------------------------------------------------------------------------

8.15 Estate, Assigns, and Beneficiaries Bound. Until the Class A Limited
Partner, the Partnership, or the other Partners purchase all of the Offering
Partner’s Interests in accordance with this Agreement, the Offering Partner’s
estate, assigns, and any beneficiaries of the estate to whom the estate
distributes or holds Interests shall be bound by and subject to the restrictions
and provisions of this Agreement, and within ten (10) business days after the
request by the Partnership, such estate and any and all of such assigns and
beneficiaries shall execute and deliver to the Partnership a written agreement
acknowledging that they are merely “assignees” of and not partners in the
Partnership and agreeing to be bound by and assuming all obligations with
respect to such Interests under this Agreement in form and content acceptable to
the Partnership.

8.16 Determination of Purchase Price. The total “Purchase Price” of all of the
Interests transferred pursuant to this Agreement (including all assets owned by
the Partnership to be valued hereunder) shall be determined as of the last day
of the month immediately preceding the date of the event triggering the notice
requirement and the optional or required purchase or transfer of the subject
Interest (“Valuation Date”) under this Article Eight, as follows:

(a) Right of First Refusal. The total purchase price of all Interests purchased
pursuant to a ROFR Notice under Section 8.9 hereof shall be the lesser of the
following: (i) the “Computed Value” of such Interests as determined under
Section 8.16(d), or (ii) the Asking Price.

(b) Involuntary Transfer and Other Transfer Purchase Price. The total purchase
price of all the Interests transferred pursuant to Section 8.10 (involuntary
transfers) or Section 8.11 (bankruptcy), or otherwise without the requisite
consent of the General Partner shall be the Computed Value of such Interests
determined as of the last day of the month immediately preceding the date of
occurrence of the Transfer or deemed Transfer. Provided, that for purposes of
this Section 8.16(b), the Computed Value of such Interest shall include and be
reduced by all market factors and discounts, including, without limitation, lack
of control, lack of liquidity and lack of marketability, which the Partners
acknowledge may result in a significant reduction in the Computed Value
determined under Section 8.16(d).

(c) Purchase Price on Death, Disability or Divorce (Non-Default). The total
purchase price of all the Interests transferred or deemed transferred pursuant
to Section 8.12, Section 8.13, or Section 8.14 will be the Computed Value of
such Interests.

(d) Computed Value. The “Computed Value” shall be determined as follows:

(i) Agreed Value. On an agreed date in the month of January (or other month
agreed by the Partners) of each year during the term of this Agreement, the
Partners, by written agreement of the Partners, may determine the “Agreed Asset
Value” of all of the Property of the Partnership. The written agreement of
Agreed Asset Value may be obtained at any Partnership meeting of the Partners,
at any meeting of any other partnership, or other meeting or meetings attended
by the Partners or by written resolution(s) without a meeting signed in multiple
counterparts by the Partners. An original or copy of such written agreement of
Agreed Asset Value shall be maintained by the Partnership in the records of the
Partnership. The Agreed Asset Value less the sum of all secured and unsecured
debt and liabilities of the Partnership will equal the “Agreed Equity Value”.
The “Computed Value” will be the amount that the Partner would receive if the
Partnership were liquidated pursuant to Article Six (including distributions to
the Partner and payments of outstanding debts and liabilities owed by the
Partnership to the Partner) and the total liquidation proceeds to the
Partnership were equal to the Agreed Equity Value.

 

30



--------------------------------------------------------------------------------

(ii) Valuation. If no written agreement fixing the Agreed Asset Value of the
Partnership has been agreed by the Partners within six (6) months prior to the
Valuation Date, then the fair market value of all of the Property of the
Partnership, determined pursuant to this Section 8.16(d) as of the Valuation
Date, shall be set out in a written valuation report. Such valuation report will
be prepared by a duly qualified valuation consultant with no less than ten
(10) years of experience appraising property similar to the property owned by
the Partnership (“Valuation Consultant”) selected by the General Partner. The
Valuation Consultant will prepare such valuation report according to the
valuation rules and provisions of this Section 8.16(d), including without
limitation subsections (iii) and (iv) below. The value of the Partnership’s
Property determined as provided above in this Section 8.16(d)(ii) shall equal
the “Consultant’s Asset Valuation”. The Partners acknowledge and agree that a
“Restricted Appraisal” (as such term is defined or used in the appraisal
industry) is sufficient for any valuation or appraisal under this Section 8.16.
The Consultant’s Asset Valuation less the sum of all debt and payables owed by
the Partnership to the Partners shall be deemed to be the “Sale Proceeds” for a
deemed liquidating distribution for the Partnership under Section 6.4, with the
resulting proceeds deemed distributed with respect to the Interest(s) which is
the subject of the valuation shall be the “Gross Computed Value” of such
Interest(s). The Gross Computed Value less any amounts due to the Partnership
from the Offering Partner or such Partner’s successors as Capital Contributions,
loans, or otherwise, including without limitation all closing costs due to the
Partnership from the Offering Partner (or successor) or to be borne by the
Offering Partner under Section 8.17(d), plus any then remaining liquidated
amounts due and payable from the Partnership to the Offering Partner (after all
offsets to which the Partnership is entitled) shall be the “Computed Value” and
the purchase price for such Interest(s).

(iii) Liabilities. Liabilities, for purposes of this Section 8.16, shall include
the full amount of any prepayment penalties provided by the terms of notes and
obligations of the Partnership as if such notes and obligations were paid off on
the date of sale of the Interest of the Partner.

(iv) Other Valuation Rules. The Valuation Consultant shall be governed by the
following in the determination of the Computed Value:

(1) Except as otherwise provided in this Section 8.16(d), the Consultant’s Asset
Valuation shall be the fair market value of the assets of the Partnership;

(2) The Consultant’s Asset Valuation shall exclude any value for goodwill,
future earnings, “in place” or going concern value of the Partnership or any
subsidiary;

(3) All securities held by the Partnership, if any, which are traded on any
exchange or market for which prices are regularly published shall be valued
based on the published market value thereof on the Valuation Date;

(4) The value of a partnership, corporate or limited liability company ownership
interest held by the Partnership (not included in Item (3) above), if any, shall
be determined as follows:

 

31



--------------------------------------------------------------------------------

(A) The value of the tangible and intangible property of such subsidiary shall
be determined in the manner provided in this Section 8.16(d);

(B) The liabilities of such subsidiary shall be deducted from the values of such
property so determined under (A) above;

(C) The amount derived as a result of (B) above shall be multiplied by the
Partnership’s percentage ownership interest in such subsidiary; and

(D) The value of the Partnership’s interest in such subsidiary shall be the
lesser of (i) the product determined under (B) above and (ii) the value or price
payable to the Partnership from such subsidiary (or its owners) in the event of
a sale of such interest due to a transfer or sale of such interest (at the
lowest applicable valuation formula therefor in the subsidiaries governing
documents). Provided that, for purposes of this Section 8.16(d)(iv)(4)(D), the
value of such subsidiary shall include and be reduced by all applicable market
factors and discounts, including, without limitation, lack of control, lack of
liquidity and lack of marketability, which the Partners acknowledge may result
in a significant reduction in value for such subsidiary interest.

8.17 Payment of Purchase Price and Closing. Payment of the purchase price for
Interests purchased pursuant to this Agreement shall be made as follows provided
that the purchasing party, whether the Class A Limited Partner, the Partnership,
or a Buying Partner, may always elect to pay the purchase price in full in cash
instead of on the following terms:

(a) Payment of Purchase Price. On the closing date (as provided in
Section 8.17(c)), the Partnership or the Buying Partners shall deliver to the
Offering Partner the full purchase price payment in cash or other immediately
available funds. Provided, further, the Partnership may elect to offset any
amounts due from the Selling Partner to the Partnership from the purchase price,
in whole or in part, and, at the election of the Partnership, the Buying
Partners shall have and exercise that offset right and shall pay such offset
amounts directly to the Partnership.

(b) Interest Transfer. At closing, the Offering Partner shall deliver to the
Class A Limited Partner, the Partnership, or the Buying Partners, as the case
may be, the Interests purchased, a properly executed and notarized assignment of
the Interest to be assigned and transferred with general warranties of full,
good and indefeasible title, free and clear of any and all liens, security
interests and claims and with all other customary terms, representations,
warranties and indemnities as requested by and in form and content reasonably
acceptable to the Partnership or the Buying Partners, as applicable.

(c) Closing Date and Place. The closing date for the Transfer of an Interest
under this Agreement (for delivery of the Interest transfer documents and the
Purchase Price) shall be a date mutually acceptable to the buyer(s) and
seller(s) of such Interest, but in no event later than one hundred eighty
(180) days after the later to occur of (i) the end of the Option Term, as
applicable; (ii) the exercise of the subject purchase or sale option under this
Article Eight; and (iii) the determination of the Purchase Price for the
Interest to be Transferred. The closing shall occur in the offices of the
Partnership unless otherwise designated by the General Partner. The
determination of the “effective” date of the closing date is subject to
Section 8.18 below.

 

32



--------------------------------------------------------------------------------

(d) Closing Costs. With respect to any Transfer of an Interest under this
Agreement, all closing costs and expenses incurred by the Partnership with
respect to such Transfer, valuation and closing, including without limitation,
the Valuation Consultant fees, appraisal fees, accounting fees, legal fees and
costs, survey costs and any UCC search fees or costs (collectively, the “Closing
Costs”) shall be borne and paid as follows:

(A) if the purchase price for the subject Transfer is determined under
Section 8.16(c), then the Closing Costs for such Transfer shall be shared and
paid equally by the Partnership or the purchasing Partners, on the one hand, and
the selling Partner or its successor, on the other hand; and, all such Closing
Costs shall be paid or reimbursed to the Partnership at closing, which may be by
way of offset of the amount due hereunder by the Selling Partner or successor
against the purchase price payable at closing; or

(B) if the purchase price for the subject Transfer is determined under
Section 8.16(a) or (b), then the Closing Costs for such Transfer shall be borne
and paid entirely by the selling Partner or its successor; and, all such Closing
Costs shall be paid or reimbursed to the Partnership at closing which may be by
way of offset of the amount due hereunder by the selling partner or successor
against the purchase price payable at closing.

8.18 Rights and Restrictions Between Valuation Date and Closing. Notwithstanding
any term or provision in this Agreement to the contrary, with respect to any and
all Interests subject to this Article Eight, during the time period beginning on
the Valuation Date and running through the earlier to occur of (i) the closing
date for the purchase or sale of the subject Interest pursuant to the exercise
of any option or right to purchase or sell under this Article Eight and (ii) the
date that all options and rights to purchase or sell the subject Interest under
this Article Eight lapse and terminate (the “Interim Period”), all Interests
(and the Partner(s),or their successors, holding such Interests) shall be
subject to the following provisions and restrictions:

(a) The Partnership will not be obligated to make, and such Interests and such
Partners (or successors) shall not be entitled to receive, any distributions
from the Partnership under Article Six, whether cash or in-kind, on such
Interests during the Interim Period (or from operations of the Partnership from
any prior period) (except pursuant to Section 6.4 on sale of all or
substantially all of the Property);

(b) If any distribution is made on such Interest during the Interim Period, the
Partner or other recipient of such distribution shall immediately return such
distribution to the Partnership upon the General Partner’s request; and

(c) The rights of the Partner(s) owning such Interest under Article Four and
this Article Eight shall be suspended to the effect that such Partner(s) may not
exercise rights or options to contribute, to dilute, to purchase or to vote on
determinations under Article Four or this Article Eight.

Further, at the closing of an Interest purchased by the Class A Limited Partner,
the Partnership, or the Partners under this Article Eight or otherwise under
this Agreement, the Partnership, at the sole discretion of the General Partner,
may elect to (i) treat the Valuation Date as the “effective date” of such
closing, in which event the Selling Partner, or its successor, will not be
entitled to any distributions nor receive any allocations of income, gain or
loss attributable to the Interim Period or (ii) treat the closing date
determined under Section 8.17(c) as the effective date of Closing, in which
event the Selling Partner, or its successor seller, will be allocated income,
gain and/or loss attributable to the Interim Period to the full extent of the
Interest, but (y) in the event the Selling Partner, or its successor, is
allocated a net gain or income, such person will only be entitled to “tax
distributions” in cash, as calculated and distributed under Section 6.5 and with
respect to only those net gain or income allocations attributable to the Interim
Period or (z) in the event the Selling Partner, or its successor, is allocated a
net loss or credit, such person will be subject to a credit or reduction in the
Purchase Price payable at closing for the Interest conveyed.

 

33



--------------------------------------------------------------------------------

ARTICLE 9

COSTS, OBLIGATIONS AND RESERVES

9.1 Costs. The Partnership will be responsible for paying all direct costs and
expenses of the organization and operations of the Partnership, including,
without limitation, organizational costs, filing fees, compensation of
supervisory personnel, bookkeeping, accounting, office supplies, legal fees and
costs, and all other fees, costs, and expenses directly attributable to the
Partnership business. If any such costs and expenses are or have been advanced
and paid by any Partner from such Partner’s own funds on behalf of the
Partnership, then, subject to the approval of the General Partner, such Partner
will be entitled to reimbursement by the Partnership for such payment if such
payment is reasonable in amount and reasonably necessary for Partnership
business (excluding any costs and expenses of the Class A Limited Partner or its
Affiliates already included in the Pursuit Costs for which the Class A Limited
Partner received credit as an Initial Capital Contribution pursuant to
Section 4.2(b)).

9.2 Reserves. The General Partner may establish book-entry reserves or a
separate reserve account and may deposit in such account from time to time such
amounts as the General Partner reasonably determines to be appropriate or
desirable.

ARTICLE 10

ACCOUNTING

10.1 Books of Account. The General Partner will cause the Partnership to
maintain complete and accurate books and records of the Partnership and will
cause the Partnership’s books and records and this Agreement to be maintained at
the principal office of the Partnership. Each Partner, and such Partner’s
representative or designee, will have access to the books and records of the
Partnership to the extent required by the TBOC. If any Partner reasonably
believes any information that was supplied to them by the General Partner to be
inadequate for any reason, such Partner will have the right, exercisable by
delivering written notice to the General Partner, to inspect the Partnership’s
books and records, at the sole expense of the Partner requesting the inspection,
and the General Partner will within a reasonable time make the books, records,
and all supporting documents and materials fully available to such Partner at
the principal place of business of the Partnership, subject to Section 7.16. The
books and records of the Partnership will be kept in accordance with sound and
consistently applied accounting principles, reflect all Partnership
transactions, and be appropriate and adequate to reflect the results of the
Partnership’s operations and its financial condition in all material respects.

10.2 Fiscal Year. The fiscal year of the Partnership will be the calendar year
(or such other annual period as the General Partner may determine).

10.3 Tax Returns. The General Partner will use reasonable efforts to cause a
certified public accountant approved by the General Partner to prepare and
timely file, at the Partnership’s expense, all tax returns and statements, if
any, that must be filed on behalf of the Partnership with any taxing authority.
The Partners will timely furnish to the General Partner all information and data
required to prepare such tax returns and statements, and the General Partner
will use commercially reasonable efforts to furnish to the Partners, within
ninety (90) days after the end of each fiscal year of the Partnership, all
information and data pertaining to the Partnership required to prepare the tax
returns of the Partners. The General Partner will deliver copies of all tax
returns filed by the General Partner on behalf of the Partnership to the
Partners.

 

34



--------------------------------------------------------------------------------

10.4 Tax Matters Representative. The General Partner (or its designee) will be
designated as the “Partnership Representative” in accordance with the rules
prescribed in Section 6223 of the Code.

(a) The Partnership Representative is authorized and required to do the
following: (i) to represent the Partnership (at the Partnership’s expense) in
all disputes, controversies, or proceedings with tax authorities; (ii) to make
any available election with respect to the Partnership Adjustment Procedures (as
defined in in Section 6223 of the Code); (iii) to take any action the
Partnership Representative deems necessary or appropriate to comply with the
requirements of the Code; (iv) to conduct the Partnership’s affairs with respect
to the Partnership Adjustment Procedures; and (v) to expend Partnership funds
for professional services and costs associated therewith. The Partnership will
indemnify and reimburse the Partnership Representative for all losses, claims,
liabilities, damages, and expenses, including legal and accounting fees,
incurred as a Partnership Representative pursuant to this Agreement, including
in connection with any examination or proceeding.

(b) Each Person who holds or has held any Interest in the Partnership will
promptly provide such cooperation and assistance, including executing and filing
forms or other statements and providing information about such Person, as is
reasonably requested by the Partnership Representative in connection with a
Partnership audit or to enable the Partnership to satisfy any applicable tax
reporting or compliance requirements, to evaluate or make any tax election
available to the Partnership under the Partnership Adjustment Procedures, to
qualify for an exception from or reduced rate of tax or other benefit, or be
relieved of liability for any tax regardless of whether such requirement, tax
benefit, or tax liability existed on the date such Person was admitted to the
Partnership. Such information shall include, but not be limited to, if such
Person is an entity, providing the Partnership Representative with the type of
entity, its federal income tax classification, the names of its direct and
indirect owners and, if such direct or indirect owners are entities, with the
types of entities and their respective federal income tax classifications.

(c) The Partnership Representative may, in the Partnership Representative’s sole
discretion, cause the Partnership to (i) elect out of the Partnership Adjustment
Procedures under Code Section 6221(b); (ii) push out the final partnership
adjustments to Partners under Code Section 6226(a); or (iii) pay such liability
at the Partnership level.

(d) To the extent the Partnership Representative elects to have such liability
paid at the Partnership level, the Partnership shall make any payments of
imputed underpayment, and penalties and interest thereon, that it may be
required to make under the Partnership Adjustment Procedures (the “Tax Payment
Amount”), and the Tax Payment Amount shall be allocated by the Partnership
Representative among the Persons who held any Interest in the Partnership for
the reviewed year in a manner that reflects such Persons’ respective interests
in the Partnership for the reviewed year, adjusted by taking into account any
attributes or actions taken by such Persons (including without limitation their
tax-exempt status) that resulted in a reduction in the imputed underpayment,
including but not limited to under Section 6225(c)(3) of the Code and the
Regulations and administrative guidance thereunder. In making the allocation of
imputed underpayment hereunder, the Partners intend that such allocation be made
in the manner that would result in each Person being allocated a share of the
imputed underpayment that is, as closely as possible, equal to the tax liability
such Person would have with respect to the adjustment giving rise to the imputed
underpayment if the Partnership Adjustment Procedures were not in effect. For
the avoidance of doubt, if any Person (whether a current or former owner of an
Interest) provides information to the Partnership Representative regarding its
tax attributes or its amended U.S. federal income tax return for the reviewed
year that directly results in a reduction in the imputed underpayment, such
Person shall receive credit for such reduction in determining its share, if any,
of the Tax Payment Amount.

 

35



--------------------------------------------------------------------------------

(e) Each Person holding any Interest in the Partnership agrees to indemnify and
hold harmless the Partnership Representative and the Partnership from and
against any liability with respect to such Person’s proportionate share of any
Tax Payment Amount imposed at the Partnership level in connection with a
Partnership-level tax audit of a taxable period during which such Person owned
any Interest in the Partnership, regardless of whether such Person owns an
Interest in the Partnership in the year in which such tax is actually imposed on
the Partnership or becomes payable by the Partnership as a result of such audit.
The Partnership may offset a Person’s share of any such Tax Payment Amount
against any distribution from the Partnership. If not offset against a
distribution, the General Partner, or if the Partnership Representative is not
then the General Partner, the Partnership Representative, may deliver a written
demand for payment to such Person to pay the Partnership in immediately
available funds the amount that the General Partner or Partnership
Representative determines is needed by the Partnership to discharge those
obligations and to otherwise pay and reimburse, indemnify, and hold the
Partnership harmless with respect to such Person’s share of any such Tax Payment
Amount. If such a Person fails to timely pay the full amount of the required
payment to the Partnership as so directed, such Person shall pay the Partnership
interest at the General Interest Rate, on the amount under this Section 10.4
that such Person fails to timely pay. Any amount paid by (or any distribution
retained from) a Person under this Section 10.4 will not be treated as a Capital
Contribution or otherwise added to the Person’s Capital Account, except to the
extent (if at all) the General Partner or Partnership Representative determines
that such characterization or treatment is necessary or appropriate.

The obligations under this Section 10.4 of a Person holding any Interest will
survive the liquidation, termination, or other transfer of all or any portion of
the Person’s Interest in the Partnership and the dissolution, liquidation,
winding up, and termination of the Partnership (which will be deemed to continue
in existence for such purpose). The Partnership, the General Partner and the
Partners who satisfied their obligations under this Section 10.4 may pursue and
enforce all rights and remedies that they may have against a Person who holds or
formerly held an Interest in the Partnership under this Agreement, including
instituting a proceeding to collect any payments they or the Partnership are
owed under this Section 10.4 with interest at the General Interest Rate, and
exercising any other remedies they may have under this Agreement or applicable
law. If the Partnership has terminated, this section shall be applied as if the
Partnership continued to exist to the extent possible under applicable law.

10.5 Reports and Statements. Within forty-five (45) days after the end of each
calendar quarter of the Partnership, the General Partner will exert commercially
reasonable efforts, at the expense of the Partnership, to generate and
distribute to the Partners (i) either internally or independently prepared
unaudited financial statements, which financial statements will set forth as of
the end of and for such quarter a profit and loss statement and a balance sheet
of the Partnership; (ii) an executive summary of the operations of the
Partnership for such quarter; and (iii) such other information as in the
judgment of the General Partner is reasonably necessary for the Partners to be
advised of the results of operations of the Partnership.

10.6 Tax Elections. Upon the request of any Partner or of any transferee of an
Interest in the Partnership or assets of the Partnership, the General Partner
may cause the Partnership to make an election to adjust the basis of the assets
of the Partnership for federal income tax purposes, as provided in Code §754, if
the General Partner determines, in the General Partner’s sole discretion, that
such election is acceptable to the General Partner. Any adjustments to the tax
basis of Property made as a result of such election will not be reflected in the
Capital Account of the transferee Partner or on the books of the Partnership,
and subsequent Capital Account adjustments for distributions and for
depreciation, amortization, and gain or loss with respect to such property will
disregard the effect of such basis adjustments. With respect to basis
adjustments allocated to the common basis of Property, the provisions of Treas.
Regs. §1.704-1(b)(2)(iv)(m) will apply. Any expenses of such election and any
additional accounting or bookkeeping costs of the Partnership resulting from
such election will be reimbursed to the Partnership by the party requesting that
the election be made.

 

36



--------------------------------------------------------------------------------

10.7 General Partner’s Authority to File Combined Report. If, for any tax
period, the Partnership (i) is part of a combined group for Texas franchise tax
purposes (the “Combined Group”), and (ii) is required to be included in the
filing of a combined report for Texas franchise tax purposes for such period, or
is permitted to do so and the General Partner, in its sole discretion,
determines that such a filing is desirable, the General Partner is authorized to
file on behalf of the Partnership any consents, elections, and other documents
and take such other action as may be necessary or appropriate to file, or be
included in the filing of, a combined report. For purposes of this Section 10.7,
any period for which the Partnership is included in a combined report for Texas
franchise tax purposes is hereinafter referred to in this Agreement as a
“Combined Report Year.”

10.8 Liability to Other Combined Group Partners for Partnership Combined Report
Years. If the Partnership is included in a Combined Group for a Combined Report
Year, the Partnership shall be responsible for paying and shall indemnify any
other Partners of the Combined Group for any Texas franchise taxes for which the
Partnership would have been liable for that year, computed as though the
Partnership had filed a separate franchise tax return for such Partnership
Combined Report Year (such amount, the “Separate Return Tax”). The General
Partner is authorized to calculate the Separate Return Tax by choosing
deductions that are appropriate in the General Partner’s reasonable discretion.
To the extent another Partner of the Combined Group pays the Partnership’s
Separate Return Tax for any Combined Report Year (such Partner is referred to as
the “Paying Group Partner”), the General Partner is authorized to reimburse the
Paying Group Partner for such tax. Further, if the Partnership is included in a
Combined Group for a Combined Report Year and the Paying Group Partner is
required to pay Texas franchise tax attributable to the Partnership as the
result of the Partnership’s inclusion in the Combined group in excess of the
Separate Return Tax (such amount, the “Excess Combined Return Tax”), then at the
sole and exclusive election of the General Partner, the Partnership will be
responsible for paying and shall indemnify any other Partners of the Combined
Group for any such Excess Combined Return Tax directly attributable to the
Partnership’s inclusion in the Combined Group. The Partners acknowledge and
accept the risks, uncertainties, and potential costs that the Texas franchise
tax laws and the applicable combined reporting requirements present to the
Partnership and any decision or determination by the General Partner to pay all
or any portion of any such Excess Combined Return Tax shall not be a breach or
violation of any duty or obligation that the General Partner owes, or might owe,
to the Partnership or any Partner, even if such determination and payment
benefits the sole interests of the General Partner or its Affiliates and does
not benefit the Partnership or any other Partner. To the extent a Paying Group
Partner pays an Excess Combined Return Tax attributable to the Partnership for
any Combined Report Year, the General Partner is authorized to reimburse the
Paying Group Partner for all or any portion of such Tax.

10.9 Interim Estimated Payments. If the Combined Group is required to make
estimated franchise tax payments during a Combined Report Year, the Partnership
shall reimburse the Paying Group Partner, if any, for the portion of the
estimated tax payments that are attributable to the inclusion of the Partnership
in the Combined Group (calculated in accordance with the principles set forth in
Section 10.7. Any such reimbursed amounts so paid by the Partnership in any year
shall operate to reduce the Separate Return Tax and, if applicable, the Excess
Combined Return Tax obligation of the Partnership pursuant to Section 10.7. The
General Partner shall request a refund from the Paying Group Partner in the
event the total estimated tax payments for a Combined Report Year exceed the
Separate Return Tax or Excess Combined Return Tax for such year.

 

37



--------------------------------------------------------------------------------

10.10 Tax Adjustments. In the event of any adjustment to the tax returns of the
members of the Combined Group as filed (by reason of an amended return, claim
for refund, or an audit by the Office of the Texas Comptroller (the
“Comptroller”), the liability of the members of the Combined Group under
Sections 10.8 shall be redetermined to give effect to any such adjustment as if
it has been made as part of the original computation of tax liability, and
members of the Combined Group shall satisfy any underpayments or overpayments
within the Combined Group with thirty (30) days after any deficiency payments
are made to the Comptroller or refunds are received from the Comptroller, or, in
the case of contested proceedings, within thirty (30) days after a final
determination of the contest.

10.11 Partnership Subsidiaries. All taxable entities owned by the Partnership
that are includable as members of the Combined Group shall be subject to this
Agreement. If at any time the Partnership acquires or creates one or more
taxable entities that are includable as members of the Combined Group, such
entities shall be subject to these Sections 10.7 through 10.13 regardless if the
entity qualifies as a “passive entity” in any year. All references to the
Partnership herein shall thereafter be interpreted to refer to the Partnership
and such entities as a group.

10.12 Intent and Interpretation. The intent of this Section 10.12 is that the
Partnership should make the Paying Group Member whole, without more, by
reimbursing the Paying Group Member only to the extent of the Partnership’s
Separate Return Tax, except if an Excess Combined Return Tax is paid, and then
to the extent of the additional Excess Combined Return Tax, as determined by the
General Partner, pursuant to Section 10.8. Any ambiguity in the interpretation
hereof shall be resolved, with a view to effectuating such intent, in favor of
the Paying Group Member.

10.13 Combined Group Reporting Agreement. The General Partner, is authorized and
empowered to enter into a “Combined Group Reporting Agreement” with other
members of the Combined Group setting forth terms and conditions acceptable to
the General Partner, to implement the provisions of Sections 10.7 through 10.13
of this Agreement.

ARTICLE 11

POWERS OF ATTORNEY

11.1 Power of Attorney. Each Limited Partner hereby makes, constitutes, and
appoints the General Partner its true and lawful attorney-in-fact, for it and in
its name, place, and stead and for its use and benefit, from time to time:

(a) To make and execute all agreements amending this Agreement and the
Certificate, as now or hereafter executed or amended, that may be appropriate to
reflect:

(i) A change of the name or location of the principal or registered place of
business of the Partnership;

(ii) The disposal by a Limited Partner of its Interest in the Partnership in any
manner permitted by this Agreement;

(iii) A person becoming an additional or a substituted Limited Partner of the
Partnership, provided that such admission or substitution will be in accordance
with this Agreement; and/or

(iv) A change in any provision of this Agreement adopted in accordance with the
provisions hereof, or the exercise by any person of any right or rights
hereunder.

 

38



--------------------------------------------------------------------------------

(b) To make such certificates, instruments, and documents as required by, or
appropriate under, the laws of any state or other jurisdiction that the
Partnership is doing or intends to do business, in connection with the use of
the name of the Partnership by the Partnership; and

(c) To make such certificates, instruments, and documents as the Limited Partner
may be required, or as may be appropriate for a Limited Partner to make, by the
laws of any state or other jurisdiction to reflect:

(i) A change of name or address of the Limited Partner, or

(ii) Any changes in or amendments to this Agreement.

Each of such agreements, certificates, instruments, and documents will be in
such form as such attorney-in-fact and counsel for the Partnership deems
appropriate. The powers herein conferred to make agreements, certificates,
instruments, and documents will be deemed to include without limitation the
powers to sign, execute, acknowledge, swear to, verify, deliver, file, record,
or publish the same.

Each Limited Partner hereby: (a) authorizes such attorney-in-fact to take any
further action which such attorney-in-fact considers necessary or advisable in
connection with any of the foregoing; (b) gives such attorney-in-fact full power
and authority to do and perform each and every act or thing whatsoever requisite
or advisable to be done in and about the foregoing as fully as though the
Limited Partner might or could do if personally present; and (c) ratifies and
confirms all that such attorney-in-fact may lawfully do or cause to be done by
virtue hereof.

11.2 Duration of Power. The power of attorney granted herein:

(a) Is a special power of attorney coupled with an interest, is irrevocable, and
will survive the death, incapacity, bankruptcy, or insolvency of the Limited
Partner; and

(b) Will survive the delivery of an assignment by the Limited Partner of the
whole or a portion of its Interest, except that where such assignment is of the
Limited Partner’s entire Interest and the purchaser, transferee, or assignee
thereof, with the consent of the General Partner, is admitted as a substituted
Limited Partner, the power of attorney will survive the delivery of such
assignment for the sole purpose of enabling such attorney-in-fact to execute,
acknowledge, and file any such agreement, certificate, instrument, or document
necessary to effect such substitution.

ARTICLE 12

PARTNER REPRESENTATIONS AND WARRANTIES

12.1 Representations and Warranties. Each of the Partners, by execution of this
Agreement, hereby severally (but not jointly) represents and warrants to and
covenants with the Partnership and the other Partners as follows:

(a) Organization and Good Standing. Such Partner, if a corporation, partnership,
limited liability company, trust, or other entity, is duly organized or formed,
validly existing, and in good standing under the law of the state of its
incorporation, formation, or organization, and if required by law is duly
qualified to do business and in good standing in the jurisdiction of its
principal place of business (if not formed in that jurisdiction).

 

39



--------------------------------------------------------------------------------

(b) Authority; No Conflict. Such Partner has the right, power, legal capacity,
and authority to execute and deliver this Agreement and to consummate any
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by such Partner, and constitutes the valid,
legal, and binding agreement of such Partner. The individual or individuals
executing this Agreement, and any and all documents contemplated in it, on
behalf of such Partner has or have the legal power, right, and actual authority
to bind such Partner to the terms and conditions in this Agreement and in those
documents. No authorization, consent, or approval of, notice to, or filing with,
any other person, entity, or governmental authority, is required for the
execution, delivery, and performance by such Partner of this Agreement. Neither
the execution, delivery, or performance by such Partner of this Agreement, nor
compliance of the terms and provisions of this Agreement, conflicts or will
conflict with, or will result in, a breach or violation of any of the terms,
conditions, or provisions of any law, governmental rule or regulation, or any
other agreement of such Partner, or any order, writ, injunction, or decree of
any court or governmental authority against such Partner, or by which it or any
of its properties is bound, or any indenture, mortgage, contract, or other
agreement or instrument to which such Partner is a party or by which it or any
of its properties is bound, or constitutes or will constitute a default
thereunder or will result in the imposition of any lien upon any of its
properties. No further approval of any person or entity is required for the
execution and delivery of this Agreement by such Partner or the consummation of
any of the transactions contemplated by this Agreement.

(c) No Distribution. Such Partner, and each assignee or transferee of such
Partner by acceptance of the rights and interests of such Partner in the
Partnership, represents and warrants to and covenants and agrees with the
Partnership and the other Partners, with the intent that the same be relied upon
in determining suitability as a Partner in the Partnership, that such Partner’s
Interest has been acquired under this Agreement for such Partner’s own account,
for investment, and not with a view to or for sale in connection with any
distribution thereof, or with any present intention of distributing or selling
such Interest, and that such person will not sell or assign any Interest in the
Partnership without having first delivered to the General Partner and the
Partnership an opinion of counsel satisfactory to the General Partner that such
sale or assignment does not violate the Securities Laws, or the registration or
qualification provisions of any other securities law, state or federal,
applicable thereto or any of the other provisions of this Agreement.

(d) Accredited Investor. Such Partner is of legal age and is an “ACCREDITED
INVESTOR” as that term is defined in Regulation D promulgated under the
Securities Act. That is, such Partner is:

(i) a natural person whose net worth, or joint net worth with the Partner’s
spouse, at the time of purchase exceeds $1,000,000.00, excluding the value of
the primary residence of such Partner; or

(ii) a natural person whose income has been in excess of $200,000.00 in each of
the two (2) most recent years or joint income with that person’s spouse in
excess of $300,000.00 in each of those years, and who reasonably expects to
reach that same income in the year this investment is made; or

(iii) a trust with total assets in excess of $5,000,000 not formed for the
specific purpose of acquiring an Interest and whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; or

 

40



--------------------------------------------------------------------------------

(iv) an organization described in Code §501(c)(3), a corporation, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring an Interest, with total assets in excess of
$5,000,000; or

(v) one of the following: (A) a bank as defined in Section 3(a)(2) of the
Securities Act, or a savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act, whether acting for its own
account or in its fiduciary capacity; (B) a broker or dealer registered pursuant
to section 15 of the Securities Exchange Act of 1934; (C) an insurance company
as defined in Section 2(a)(13) of the Securities Act; (D) an investment company
registered under the Investment Corporation Act of 1940; (E) a business
development company as defined in the Investment Corporation Act of 1940; (F) a
small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; (G) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; or (H) an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who are accredited investors; or

(vi) a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940; or

(vii) an entity in which all of the equity owners are accredited investors; or

(viii) the General Partner or an executive officer or director of the
Partnership or the General Partner.

(e) High Risk Venture. Such Partner understands that the Partnership has no
financial or operating history and limited assets, that this is the
Partnership’s first venture, and that there are very high risks incident to the
ownership of an Interest in the Partnership. Such Partner has carefully reviewed
and understands the high degree of risk and speculative nature of, and other
considerations relating to, a purchase of an Interest in the Partnership,
including the tax risks.

(f) Substantial Transfer Restrictions. Such Partner understands that an
investment in the Partnership is not a liquid investment. In particular, such
Partner recognizes that:

(i) Such Partner must bear the economic risk of investment in the Partnership
for an indefinite period of time, since the Interests in the Partnership have
not been registered under any Securities Laws and cannot be sold unless they are
either subsequently registered under such Securities Laws (which is neither
contemplated by nor required of the General Partner) or an exemption from such
registration is available;

(ii) No federal or state agency has made any finding or determination as to the
fairness of an investment in, nor any recommendation or endorsement of, an
investment in the Partnership. Such Partner understands that its Interest has
not been registered under any Securities Laws in reliance upon applicable
exemptions;

 

41



--------------------------------------------------------------------------------

(iii) There is no established market for an investment in the Partnership and
that it is not anticipated that any public market for such investment will
develop in the near future;

(iv) The right to transfer an Interest in the Partnership is restricted, as
described in this Agreement; and

(v) The tax effects that may be expected from investment in an Interest in the
Partnership are not susceptible to firm prediction, and new developments and
rulings of the Internal Revenue Service, audit adjustments, court decisions, or
legislative changes may have an adverse effect on one or more of the tax
consequences expected by the Partnership.

(g) No Representations. Such Partner represents that none of the following have
been represented, guaranteed or warranted to such Partner by any broker, the
General Partner, its agents or employees, or any other person, expressly or by
implication:

(i) The length of time that such Partner will be required to remain as the owner
of an Interest in the Partnership;

(ii) The percentage profit and/or the amount or type of consideration, profit or
loss (including tax write-offs and/or tax benefits) to be realized, if any as a
result of an investment in the Partnership; or

(iii) That the past performance or experience on the part of the General Partner
or any officer, director or affiliate, any securities broker or finder, their
partners, associates, agents, or employees or any other person, will in any way
indicate the predictable results of the ownership of an Interest in the
Partnership.

(h) Investing Experience. Such Partner, or representative therefor, has such
knowledge and experience in financial and business matters, including investing
in or dealing with businesses and activities similar to those of the
Partnership, that such Partner is capable of evaluating the merits and risks of
an investment in the Partnership. Such Partner is able to bear the economic risk
of an investment in the Partnership, including the risk of holding indefinitely
any Interest acquired by such person. Such Partner has made other speculative
investments and together with a Purchaser representative, if any, has the
capacity to evaluate the risks and merits of this investment and to make an
informed investment decision.

(i) No Reliance; Full Access. Such Partner has relied on its own professional
advisors for legal, tax, and investment advice in evaluating an investment in
the Partnership, and has not relied on another Partner for such advice. Such
Partner has been afforded full access to representatives of the General Partner
for purposes of such inquiry as such Partner deems appropriate, and all
information requested by such Partner concerning the Partnership has been
supplied.

(j) Illiquidity. Such Partner has adequate means of providing for current needs
and all possible personal contingencies and has no need for liquidity in an
investment in the Partnership. Such Partner could afford to sustain a loss of
the entire investment in the Partnership if such loss should occur.

 

42



--------------------------------------------------------------------------------

(k) Inspection. Such Partner is familiar with the existing or proposed business,
financial condition, properties, operations, and prospects of the Partnership
and has asked such questions, and conducted such due diligence concerning such
matters and concerning its acquisition of its Interest as it has desired to ask
and conduct, and all such questions have been answered to its full satisfaction.
Such Partner understands that all documents, records, and books pertaining to
the Partnership and the Business have been made available for inspection by such
Partner or such Partner’s attorney, accountant, and advisors, and that the books
and records of the General Partner will be available, upon reasonable notice,
for inspection by Partners during reasonable hours at the General Partner’s
principal place of business. Such Partner has had an opportunity to ask
questions of and receive answers from the General Partner, or a person or
persons acting on such Partner’s behalf, concerning the terms and conditions of
an investment in the Partnership.

12.2 Reimbursement Obligation. If the Partnership is required to expend any sum
or incur any expense as a result of any particular reporting requirements for
any Limited Partner, other than reporting requirements that can be satisfied or
extrapolated from data and reports required pursuant to this Agreement, such as
the preparation of an annual estimate of the market value of a Limited Partner’s
Interest, such expense will be borne solely by the Limited Partner requiring
such report. Such Limited Partner agrees to promptly reimburse the Partnership
for such cost and expense.

12.3 Indemnification of Partnership, General Partner and Others. Each Limited
Partner understands the meaning and legal consequences of the representations
and warranties contained herein, and hereby agrees to indemnify and hold
harmless the General Partner and the Partnership and their officers, directors,
agents, and employees from and against any and all loss, damage or liability due
to or arising out of a breach of any representation or warranty of the
undersigned contained in this Agreement. Notwithstanding any of the
representations, warranties, acknowledgements, or agreements made herein, the
Partners do not in any manner waive any non-waivable rights granted under
federal or state securities laws.

12.4 Represented Parties. In connection with the preparation and execution of
this Agreement, the formation of the Partnership, and any investment in the
Partnership, Armbrust & Brown, PLLC (the “Firm”) has represented only the
General Partner, the Class A Limited Partner, and the Partnership (collectively
in such capacity, the “Represented Parties”). The Firm has not represented and
does not intend to represent any Partner other than the General Partner and the
Class A Limited Partner, and has not provided legal, tax, or business advice to
any other Partner in connection with this Agreement, the formation of the
Partnership, any investment in the Partnership, and the Transactions. Each Class
B Limited Partner has been advised to retain and is, and will be, relying on
separate counsel in connection with this Agreement, the formation of the
Partnership, any investment in the Partnership, and the Transactions (or has had
the opportunity to retain separate counsel and declined to do so). The
Partnership and each Partner hereby acknowledges that it has read and agrees to
the provisions of Exhibit “D”, attached hereto and incorporated herein,
concerning the Firm’s continued representation of the Represented Parties and/or
the Partnership on future matters, as requested by those parties, and consents
to such representation as set forth in Exhibit “D”.

ARTICLE 13

DEFAULT BY A PARTNER

13.1 Events of Default. Each of the following events shall be deemed to be an
“Event of Default” by a Partner:

(a) Failure of a Partner to make the Initial Capital Contribution when due and
the continuance of such failure for a period of two (2) days written notice
thereof has been given to such Partner.

 

43



--------------------------------------------------------------------------------

(b) Material violation of any of the provisions of this Agreement (not involving
capital contributions addressed in Section 13.1(a)) and failure to remedy or
commence curative action for such violation within thirty (30) days after
written notice thereof has been given to such Partner and thereafter diligently
pursue such curative action to remedy thereof.

(c) The making of an assignment for benefit of creditors or the filing of a
petition under any section or chapter of the Bankruptcy Code (Title 11, USCS),
as amended, or under any similar law or statute of the United States or any
state thereof.

(d) Adjudication of a Partner as bankrupt or insolvent in proceedings filed
against the Partner under any section or chapter of the Bankruptcy Code (Title
11, USCS), as amended, or under any similar law or statute of the United States,
or any state thereof without further possibility of appeal or review.

(e) The appointment of a receiver for all or substantially all of the assets of
a Partner and the failure to have such receiver discharged within thirty
(30) days after appointment.

(f) Any transfer or attempted transfer in violation of Article Eight.

13.2 Effect of Default. Upon the occurrence of an Event of Default by a Partner,
upon a determination of and written notice from the General Partner, the
defaulting Partner shall automatically forfeit for the duration of the default
any of the following rights: (i) to receive distributions from the Partnership,
and (ii) to vote on, consent to, or approve any Partnership action. Upon the
occurrence of an Event of Default by a Partner, upon a determination of and
written notice from the General Partner, the non-defaulting Partner(s) shall
have the right, but not the obligation, to purchase the Interest of the
defaulting Partner for a price equal to eighty percent (80%) of its Computed
Value, as such value is determined in Section 8.16. If there is more than one
(1) non-defaulting Partner, each non-defaulting Partner shall have the right,
but not the obligation, to purchase the Interest of the defaulting Partner in
the ratio that their respective Capital Interest bear to the total Capital
Interests of all non-defaulting Partners desiring to purchase or in such other
ratio as they may agree. Such option to purchase may be exercised by the
non-defaulting Partner(s) by the delivery of notice of intent to purchase under
this Section 13.2 in writing to the defaulting Partner at any time prior to the
time that all such default(s) are cured by the defaulting Partner. The sale and
purchase of the defaulting Partner’s Interest under this Section 13.2 will be
closed within one hundred fifty (150) days thereafter on the date selected in
the sole discretion of the purchasing non-defaulting Partner(s). The purchase
price shall be payable in the manner provided in Section 8.17.

ARTICLE 14

WINDING-UP AND TERMINATION

14.1 Winding Up and Termination. The Partnership will be wound up and its
existence terminated, upon the earliest to occur of:

(a) the agreement of the General Partner and approval of the Limited Partners to
wind up and terminate the Partnership;

(b) the bankruptcy of the Partnership; or

(c) the sale and distribution of substantially all of the property of the
Partnership.

 

44



--------------------------------------------------------------------------------

For the purposes of this Agreement, a bankruptcy of a person means the filing of
a petition for relief as to any person as debtor or bankrupt under the
Bankruptcy Code of 1978, as amended, or a successor statute thereto (except if
such petition is contested by such person), or the filing by such person or by
another of a petition or application to declare the insolvency of such person or
for the appointment of a receiver or a trustee for such person or a substantial
part of such person’s assets; provided, however, if such proceeding is commenced
by another, such person must indicate such person’s approval of such proceeding,
consent thereto or acquiesce therein, or fail to have such proceeding dismissed
within one hundred twenty (120) days. The death, incompetency, insolvency,
bankruptcy, or retirement of a Limited Partner will not result in the winding up
or termination of the Partnership.

14.2 Restoration of Deficit Capital Account. Upon the winding-up, termination,
and liquidation of the Partnership, or the termination of the Partnership for
tax purposes under Code §708(b)(1)(B), no Partner will have the obligation to
restore the deficit balance of such Partner’s Capital Account, if any.

14.3 Winding Up and Liquidation. Upon the termination of the Partnership in
accordance with this Agreement, its business will be wound up and liquidated as
rapidly as business circumstances will reasonably permit, and the winding up and
liquidation of the Partnership will be handled by a liquidating agent, who shall
be the General Partner, unless termination takes place under Section 14.1(d) of
this Agreement. The winding up and liquidation will consist of the use,
application, and distribution of the assets and properties of the Partnership as
hereinafter provided and at its conclusion the Partnership will terminate. The
liquidating agent, whether original or successor, individual or corporate, will
not be liable for any action taken or omitted in its capacity as liquidating
agent hereunder, except for its own gross negligence or willful misconduct. Any
corporate liquidating agent, other than the General Partner or its Affiliates,
will be entitled to reasonable compensation commensurate with the duties and
responsibilities involved, but no individual liquidating agent will receive
compensation for such agent’s services unless expressly approved by the Partners
selecting such agent. The liquidating agent may sell all of the assets of the
Partnership, including, without limitation, the Property, at reasonable market
terms and conditions, or it may distribute those properties in kind; provided,
however, that the liquidating agent will ascertain the fair market value (by
appraisal or other reasonable means) of all Property remaining unsold and
distributed to the Partners in kind, and the income, gain, loss, deduction, and
credit that would have been realized will be allocated to the Partners (and each
Partner’s Capital Account will be debited or credited, as the case may be) in
accordance with Article Five, as if such assets had been sold for such fair
market value. All of the assets of the Partnership, including, without
limitation, the proceeds of sales, if any, of the Property or any portion
thereof, and all other cash and property, if any, then on hand in the
Partnership will be applied and distributed, based on the fair market value
thereof as determined in accordance with the preceding sentence, in the order or
priority set forth in Section 6.4 above, but after the allocations provided in
Article Five.

14.4 Effect of Termination. Termination of the Partnership will not release any
of the Partners from their contractual obligations under this Agreement.

14.5 Right of Partition Waived. Each of the Partners hereby agrees to and hereby
irrevocably waives for the duration of this Agreement any right any such Partner
might have to cause the Partnership or any of its assets to be partitioned, to
compel any sale of all or any portion of the assets of the Partnership pursuant
to any applicable law or laws or to file a complaint or to institute any
proceeding, at law or in equity, to cause the winding up or termination of the
Partnership, except as expressly provided for in this Agreement. Each of the
Partners hereby acknowledges and agrees that such Partner has been induced to
enter this Agreement in reliance upon the mutual waivers set forth in this
Section 14.5 and, without such waivers, no Partner would have entered into this
Agreement. No Partner has any interest in specific property, but the Interests
of all Partners are, for all purposes, personal property.

 

45



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

15.1 Notices. Whenever any notice is required or permitted to be given under any
provision of this Agreement, such notice must be in writing, signed by or on
behalf of the person giving the notice, and will be deemed to have been given
when actually delivered by personal delivery, one (1) business day after being
placed for express delivery with Federal Express or other overnight carrier or
two (2) business days after sent by registered or certified mail, return receipt
requested, postage and charges prepaid, addressed to the person or persons to
whom such notice is to be given at the address set forth opposite the Partners’
signatures to this Agreement (or at such other address as shall be stated in a
notice similarly given).

15.2 Binding Effect. Except as herein otherwise provided to the contrary, this
Agreement will be binding upon and will inure to the benefit of the parties
hereto, their personal representatives, successors, and assigns.

15.3 No Oral Modification. No modification or waiver of this Agreement or any
part hereof will be valid or effective unless in writing; and no waiver of any
breach or condition of this Agreement will be deemed to be a waiver of any other
subsequent breach or condition, whether of like or different nature.

15.4 Applicable Laws and Venue. This Agreement and the rights of the parties to
this Agreement will be governed by and construed in accordance with the laws of
the state of Texas, without giving effect to the principles of conflict of laws.
The Partnership and each Partner hereby irrevocably submits in any suit, action,
or proceeding arising out of or relating to this Agreement or the Partnership’s,
or any Partner’s performance of this Agreement, or rights or obligations under
this Agreement to the jurisdiction of the federal and state courts sitting in
Austin, Travis County, Texas and waives any and all objections to the
jurisdiction of, or venue in, such court that the Partnership or any such
Partner may have under applicable laws.

15.5 Gender. All pronouns and any variations thereof will be deemed to refer to
the masculine, feminine, or neuter, singular or plural, as the identity of the
person or entity may require.

15.6 No Implied Waiver. The failure of any Partner to insist at any time upon
the strict performance of any covenant or agreement or to exercise any option,
right, power, or remedy contained in this Agreement will not be construed as a
waiver or a relinquishment thereof for the future.

15.7 Legal Construction. In case any one or more of the provisions contained in
this Agreement are for any reason held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability will not affect
any other provision of this Agreement and this Agreement will be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision there will be substituted a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable. The Partners acknowledge that this is a fully negotiated
document and that a full and fair opportunity has been provided for review and
comment on the provisions in this Agreement by all of the Partners and their
respective representatives and attorneys and any rule of construction that
ambiguities are to be resolved against the drafting party or any particular
partner will not be applicable to this Agreement. Every covenant, term, and
provision of this Agreement will be construed simply according to its fair
meaning and not strictly for or against any Partner.

15.8 Headings. The headings contained herein are for administrative purposes
only and will not control or affect the meaning or construction of any provision
of this Agreement.

 

46



--------------------------------------------------------------------------------

15.9 Multiple Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original but all of which will
constitute one and the same instrument. However, in making proof hereof, it will
be necessary to produce only one original copy hereof or fax copy of the
executed original signed by the party to be charged.

15.10 Execution of Documents. Each party hereto agrees to execute, with
acknowledgement or affidavit, if required, any and all documents and writing
which may be necessary or expedient in connection with the creation of the
Partnership and the achievement of its purposes.

15.11 Reliance on Authority of General Partner. In no event will any person
dealing with the General Partner with respect to any property of the Partnership
be obligated to ascertain that the terms of this Agreement have been complied
with, or be obligated to inquire into the necessity or expediency of any act or
action of the General Partner; and, every contract, agreement, deed, mortgage,
promissory note, or other instrument or document executed by the General Partner
with respect to any property of the Partnership will be conclusive evidence in
favor of any and every person relying thereon or claiming thereunder that:
(i) at the time of execution and/or delivery thereof, this Agreement was in full
force and effect; (ii) such instrument or document was duly executed in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership and all of the Partners thereof; and (iii) the General Partner
has been duly authorized and empowered to execute and deliver any and every such
instrument or document for and on behalf of the Partnership.

15.12 No Third-Party Beneficiary. Except as otherwise specifically set forth in
this Agreement, this Agreement is made solely and specifically among and for the
benefit of the parties named herein, and their respective successors and assigns
subject to the express provisions hereof relating to successors and assigns, and
no other person will have any right, interest or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third-party
beneficiary or otherwise.

15.13 Amendments. Except as otherwise provided in this Agreement, this Agreement
may not be amended, altered, or modified except by instrument in writing and
signed by the General Partner and approved by the Limited Partners; provided,
however, this Agreement may not be amended, altered, or modified in any way that
would materially affect a Class B Limited Partner’s economic rights (i.e.,
capital contributions, returns, and distribution priorities and amounts) under
this Agreement without such Class B Limited Partner’s approval (except that the
approval rights in this proviso are not intended, and shall not be construed, to
limit or restrict amendments made in accordance with this Agreement (A) to admit
additional Partners in the Partnership pursuant to the Offering or (B) in
connection with raising additional capital for the Partnership, which may result
in diluting a Partner’s interests for not contributing such Partner’s pro-rata
share of additional Capital Contributions or for not purchasing such Partner’s
pro-rata share of additional Interests sold by the Partnership).

15.14 Reliance on Authority of Person Signing Agreement. If a Partner is an
entity other than a natural person, neither the Partnership nor any Partner
shall: (i) be required to determine the authority of the person signing this
Agreement to make any commitment or undertaking on behalf of such entity or to
determine any fact or circumstances bearing upon the existence of the authority
of such person, or (ii) be required to see to the application or distribution of
proceeds paid or credited to persons signing this Agreement on behalf of such
entity.

15.15 Attorney’s Fees. If a suit or other judicial or other dispute resolution
action is filed in a court of law or submitted to arbitration or mediation, the
prevailing party shall be entitled to reasonable attorney’s fees, expenses and
court costs.

 

47



--------------------------------------------------------------------------------

15.16 Usurious Interest. Notwithstanding any of the above listed interest rates,
the interest rate charged on any loan under this Agreement will not exceed the
maximum rate allowed by applicable law.

15.17 Time is of Essence. Time is of the essence with all things pertaining to
this Agreement.

15.18 Entire Agreement. This Agreement contains the entire agreement among the
Partners relating to the subject matter and any prior oral or written agreements
or any representations or offers whatsoever not contained herein are terminated.

15.19 Dispute Resolution.

(a) Negotiated Resolution. If any dispute or deadlock arises (i) out of or
relating to, this Agreement or any alleged breach thereof, or (ii) with respect
to any of the transactions or events contemplated hereby, the party desiring to
resolve such dispute shall deliver a written notice of the dispute including the
specific facts of the dispute (“Dispute Notice”) to the other parties of such
dispute. If any party delivers a Dispute Notice pursuant to this Section 15.19,
the parties involved in the dispute shall meet at least twice within the thirty
(30) day period commencing with the date of the Dispute Notice and in good faith
shall attempt to resolve such dispute.

(b) Mediation. If any dispute is not resolved or settled by the parties as a
result of negotiation pursuant to Section 15.19(a), the parties shall submit the
dispute to non-binding mediation before a retired judge of a Federal District
Court or Texas District Court, or some similarly qualified, mutually agreeable
individual. The parties shall bear the costs of such mediation equally.

(c) Arbitration. If the dispute is not resolved by mediation pursuant to
Section 15.19(b), or if the parties fail to agree upon a mediator, within ninety
(90) days after the Dispute Notice, the dispute shall be settled by arbitration
conducted in Austin, Texas which shall be in accordance with the rules and
procedures of the American Arbitration Association, and, to the maximum extent
applicable, the Federal Arbitration Act (Title 9 of the United States Code). The
arbitration of such issues, including the written determination of any amount of
damages suffered by any party hereto by reason of the acts or omissions of any
party, shall be final and binding upon all parties. The arbitrator shall be
empowered to impose sanctions and to take such other actions as the arbitrator
shall deem necessary to the same extent a judge could pursuant to the Federal or
Texas Rules of Civil Procedure and applicable law. Notwithstanding the
foregoing, the arbitrator shall not be authorized to award punitive damages with
respect to any such claim or controversy, nor shall any party seek punitive
damages relating to any matter under, arising out of or relating to this
Agreement in any other forum. Except as otherwise set forth in this Agreement,
the cost of any arbitration hereunder, including the cost of the record or
transcripts thereof, if any, administrative fees, and all other fees involved
including reasonable attorneys’ fees incurred by the party determined by the
arbitrator to be the prevailing party shall be paid by the party determined by
the arbitrator not to be the prevailing party, or otherwise allocated in an
equitable manner as determined by the arbitrator. The parties shall instruct the
arbitrator to render its decision no later than ninety (90) days after the
submission of the dispute.

(d) Confidentiality. Each party agrees to keep all disputes and mediation and
arbitration proceedings strictly confidential, except for disclosures of
information in the ordinary course of business of the parties or by applicable
law or regulation.

 

48



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

[Signature pages follow.]

 

49



--------------------------------------------------------------------------------

EXECUTED in multiple counterparts by the General Partner, the Class A Limited
Partner, and the initial Class B Limited Partners executing this Agreement as of
the Effective Date.

 

Address:     GENERAL PARTNER: 212 Lavaca Street, Suite 300     STRATUS
NORTHPARK, L.L.C., a Texas limited Austin, Texas 78701     liability company    
By:  

/s/ Erin D. Pickens

      Erin D. Pickens, Senior Vice President

[Limited Partner Counterpart Signature Pages Follow]



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF STRATUS KINGWOOD PLACE, L.P.

By execution of this counterpart signature page, the undersigned named limited
partner hereby becomes the Class A Limited Partner of STRATUS KINGWOOD PLACE,
L.P., a Texas limited partnership (the “Partnership”), pursuant to the Amended
and Restated Limited Partnership Agreement of the Partnership (the “Agreement”).
The undersigned hereby agrees to be bound by all of the terms and conditions of
the Agreement and authorizes the General Partner to attach this counterpart
signature page to the Agreement and, when so attached with the signature pages
of all of the Partners, such Agreement will constitute one and the same document
as if all signatories had originally signed thereon.

Dated effective as of the Effective Date.

 

Address:   CLASS A LIMITED PARTNER: 212 Lavaca Street, Suite 300   STRATUS
PROPERTIES OPERATING CO., L.P., a Austin, Texas 78701   Delaware limited
partnership   By:   STRS L.L.C., a Delaware limited liability company, General
Partner     By:    Stratus Properties Inc., a Delaware corporation, Sole Member
       By:   

/s/ Erin D. Pickens

          Erin D. Pickens, Senior Vice           President



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

TO AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF STRATUS KINGWOOD PLACE, L.P.

By execution of this counterpart signature page, the undersigned named limited
partner hereby becomes a Class B Limited Partner of STRATUS KINGWOOD PLACE,
L.P., a Texas limited partnership (the “Partnership”), pursuant to the Amended
and Restated Limited Partnership Agreement of the Partnership (the “Agreement”).
The undersigned hereby agrees to be bound by all of the terms and conditions of
the Agreement and authorizes the General Partner to attach this counterpart
signature page to the Agreement and, when so attached with the signature pages
of all of the Partners, such Agreement will constitute one and the same document
as if all signatories had originally signed thereon.

Dated: August 3, 2018.

 

CLASS B LIMITED PARTNER: By:  

/s/ Class B Limited Partners listed on Exhibit “A”

 

JOINDER OF SPOUSE, IF APPLICABLE

The undersigned, being the spouse of a Class B Limited Partner whose signature
appears above, subscribes his or her name as evidence of agreement and consent
to the Amended and Restated Limited Partnership Agreement of Stratus Kingwood
Place, L.P., and the dispositions made of the partnership interests in Stratus
Kingwood Place, L.P. referred to in the Amended and Restated Limited Partnership
Agreement, and to all other provisions thereof.

Dated: [                        ], 2018.

 

SPOUSE:

 

Printed Name:                                   
                                        
Spouse of:                                   
                                                



--------------------------------------------------------------------------------

EXHIBIT “A”

TO THE AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF STRATUS KINGWOOD PLACE, L.P.

Partners’ Initial Capital Interests, Initial Voting Interests,

and Initial Capital Contributions

 

Partners

   Initial
Capital
Interest     Initial
Voting
Interest     Initial Capital
Contribution  

General Partner:

      

Stratus Northpark, L.L.C.

     0.1326 %      0.1326 %    $ 15,000  

Class A Limited Partner:

      

Stratus Properties Operating Co., L.P.

     5.7026 %      5.7026 %    $ 644,965 (1)  

Class B Limited Partners:

      

Blue Bird DE LP

     6.6313 %      6.6313 %    $ 750,000  

Botierra, LLC

     44.2088 %      44.2088 %    $ 5,000,000  

Druid Hills Capital, LLC

     8.8418 %      8.8418 %    $ 1,000,000  

GRQ123 Enterprises, LLC

     7.3652 %      7.3652 %    $ 833,000  

GRS123, LLC

     5.0133 %      5.0133 %    $ 567,000  

JBM Trust

     8.8418 %      8.8418 %    $ 1,000,000  

JDJIV Trust Partners

     2.2104 %      2.2104 %    $ 250,000  

LCHM Holdings, LLC

     8.8418 %      8.8418 %    $ 1,000,000  

LMJ Trust Partners

     2.2104 %      2.2104 %    $ 250,000  

Class B Limited Partners Subtotal:

     94.1647 %      94.1647 %    $ 10,650,000     

 

 

   

 

 

   

 

 

 

Total:

     100.00 %      100.00 %    $ 11,309,965     

 

 

   

 

 

   

 

 

 

 

(1)

See Section 4.2(b) for the Class A Limited Partner’s Initial Capital
Contribution. The General Partner estimates that the total Pursuit Costs
incurred through July 31, 2018 are $644,965.

 

Exhibit “A”



--------------------------------------------------------------------------------

EXHIBIT “B”

TO THE AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF STRATUS KINGWOOD PLACE, L.P.

Property Description

Being a tract of land containing 53.743 acres, located in the Mary Owens Survey,
Abstract 405 and the William Massey Survey, Abstract 342, in Montgomery County,
Texas; Said 53.743 acre tract being out of Restricted Reserve “B” of Kingwood
Place Section Twenty Two, a subdivision of record in Cabinet G, Sheet 20A, of
the Montgomery County Map Records (M.C.M.R.), same being out of the remainder of
a called 48.999 acre tract of land recorded in the name of Chevron Chemical
Company, LLC, in Montgomery County Clerk’s File Number (M.C.C.F. No.)
2000095961, out of the remainder of a called 17.909 acre tract of land recorded
in the name of Chevron Chemical Company, LLC, in M.C.C.F. No. 2000095961, and
out of the remainder of a called 2.854 acre tract of land recorded in the name
of Chevron Chemical Company, LLC, in M.C.C.F. No. 2000095961; Said 53.743 acre
tract being more particularly described by metes and bounds as follows (all
bearings are referenced to the Texas Coordinate System of 1983, South Central
Zone):

BEGINNING, at a 5/8-inch capped iron rod found at the easterly northeast corner
of said Restricted Reserve “B” and the southeast end of a cutback line from the
westerly Right-of-Way (R.O.W.) line of U.S. Highway 59 (width varies) to the
southerly R.O.W. line of Northpark Drive (width varies per Cabinet E, Sheets
136A-138A, of the M.C.M.R.);

THENCE, with the west R.O.W. line of said U.S. Highway 59, the following five
(5) courses:

 

  1.

219.48 feet along the arc of a curve to the left, having a radius of 335.48
feet, a central angle of 37° 29’ 06”, and a chord that bears South 14° 14’ 54”
East, a distance of 215.59 feet to a 5/8-inch capped iron rod found at a point
of tangency;

 

  2.

South 32° 59’ 26” East, a distance of 476.98 feet to a 3/8-inch iron rod found
at the beginning of a curve to the right;

 

  3.

285.00 feet along the arc of said curve to the right, having a radius of 523.93
feet, a central angle of 31° 10’ 00”, and a chord that bears South 17° 24’ 30”
East, a distance of 281.50 feet to a Texas Department of Transportation monument
found at a point of curvature;

 

  4.

164.06 feet along the arc of a curve to the right, having a radius of 1,876.86
feet, a central angle of 05° 00’ 30”, and a chord that bears South 09° 31’ 33”
West, a distance of 164.01 feet to a 5/8-inch iron rod found at a point of
tangency;

 

  5.

South 12° 02’ 03” West, a distance of 140.87 feet to a 5/8-inch capped iron rod
set on the southeast line of said Restricted Reserve “B” and on the northwest
line of Restricted Reserve “A” of Kingwood Place, Section Sixteen, a subdivision
of record in Cabinet E, Sheet 54A, of the M.C.M.R., for the southeast corner of
the herein described tract, from which a 5/8-inch capped iron rod found bears
South 09° 44’ East, a distance of 1.1 feet;

 

Exhibit “B” - Page 1



--------------------------------------------------------------------------------

THENCE, with the southeast lines of said Restricted Reserve “B” and the
northwest lines of Restricted Reserve “A” of said Kingwood Place Section Sixteen
and Restricted Reserve “A” of said Kingwood Place Section Twenty Two, the
following three (3) courses:

 

  1.

South 62° 52’ 50” West, a distance of 540.38 feet to a 5/8-inch capped iron rod
found at an angle point;

 

  2.

South 03° 07’ 39” East, a distance of 5.46 feet to a 5/8-inch capped iron rod
found at an angle point;

 

  3.

South 62° 55’ 00” West, a distance of 1,002.16 feet to a 5/8-inch capped iron
rod set for the southerly corner of Restricted Reserve “B” of said Section
Twenty Two and the southeast corner of Restricted Reserve “B” of Kingwood Place
Section Twenty, a subdivision of record in Cabinet E, Sheet 136A, of the
M.C.M.R.;

THENCE, North 34° 00’ 19” West, with the line common to Restricted Reserves “B”
of said Sections Twenty and Twenty Two, a distance of 376.74 feet to a 5/8-inch
capped iron rod found at the southerly corner of a called 15.967 acre tract
recorded in the name of SWBC Kingwood, LP, in M.C.C.F. No. 2015092296;

THENCE, through and across Restricted Reserve ““B” of said Section Twenty Two
and with the easterly lines of said 15.967 acre tract, the following seven
(7) courses:

 

  1.

North 62° 55’ 00” East, a distance of 460.35 feet to a 5/8-inch capped iron rod
found at an angle point;

 

  2.

North 03° 31’ 11” East, a distance of 420.50 feet to a 5/8-inch capped iron rod
found at the beginning of a curve to the right;

 

  3.

689.75 feet along the arc of said curve to the right, having a radius of 745.00
feet, a central angle of 53° 02’ 49”, and a chord that bears North 62° 05’ 22”
West, a distance of 665.38 feet to a 5/8-inch capped iron rod set for a point of
tangency;

 

  4.

North 35° 33’ 59” West, a distance of 68.06 feet to a 5/8-inch capped iron rod
found at an angle point;

 

  5.

North 54° 26’ 01” East, a distance of 59.98 feet to a 5/8-inch capped iron rod
found at an angle point;

 

  6.

North 35° 33’ 59” West, a distance of 350.00 feet to a 5/8-inch capped iron rod
found at an angle point;

 

  7.

North 10° 03’ 46” East, a distance of 34.97 feet to a 5/8-inch capped iron rod
found on the northerly line of Restricted Reserve “B” of said Section Twenty Two
and the southerly R.O.W. line of said Northpark Drive;

THENCE, with the northerly lines of Restricted Reserve “B” of said Section
Twenty Two and the southerly R.O.W. line of said Northpark Drive, the following
two (2) courses:

 

  1.

1,556.00 feet along the arc of a curve to the right, having a radius of 1,940.00
feet, a central angle of 45° 57’ 19”, and a chord that bears North 79° 01’ 54”
East, a distance of 1,514.63 feet to a 5/8-inch capped iron rod found at a point
of tangency;

 

Exhibit “B” - Page 2



--------------------------------------------------------------------------------

  2.

South 77° 59’ 26” East, a distance of 64.38 feet to a 5/8-inch iron rod found at
the northerly northeast corner of Restricted Reserve “B” of said Section Twenty
Two, same being the northwest end of aforesaid cutback line;

THENCE, South 32° 59’ 26” East, with said cutback line, a distance of 62.05 feet
to the POINT OF BEGINNING and containing 53.743 acres of land.

 

Exhibit “B” - Page 3



--------------------------------------------------------------------------------

APPENDIX “A”

TO THE AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF STRATUS KINGWOOD PLACE, L.P.

Allocation Provisions

A.1 Capital Account Computations and Adjustments. Each Partner’s Capital
Account, Adjusted Capital Account, and Adjusted Capital Account Deficit will be
defined and determined as follows:

(a) Capital Account. A separate capital account (“Capital Account”) will be
maintained by the Partnership for each Partner.

(i) The Capital Account of each Partner will be credited with the Partner’s
capital contributions (at net fair market value with respect to contributed
property) and shall be appropriately adjusted to reflect each Partner’s
allocations of profits, gains, losses, deductions, the net fair market value of
distributions made to the Partner, and such other adjustments as shall be
required by Code §704(b) and the Treas. Regs. promulgated thereunder. Except as
otherwise expressly set forth in this Agreement, no interest shall be paid on
any Capital Account.

(ii) Upon any transfer of an interest in the Partnership, as permitted in this
Agreement, the respective Capital Accounts of the transferor and transferee
shall be adjusted in accordance with Treas. Regs. §1.704-1(b)(2)(iv)(l) and any
other applicable federal income tax regulation then in effect.

(iii) Except as specifically provided in this Agreement, no Partner may
contribute capital to, or withdraw capital from, the Partnership. To the extent
any monies that any Partner is entitled to receive pursuant to Article Six of
this Agreement would constitute a return of capital, each of the Partners
consents to the withdrawal of such capital.

(iv) Loans by a Partner to the Partnership will not be considered contributions
to the capital of the Partnership and will not increase the Capital Account of
the lending Partner.

(v) References in any section or subsection to the Capital Account of a Partner
are intended to refer to such Capital Account as the same may be increased or
decreased from time to time as the result of any prior allocations or
distributions pursuant to Articles Five and Six of this Agreement.

(vi) The General Partner, in its discretion, may: (i) upon the occurrence of one
or more of the events set out in Treas. Regs. §1.704-1(b)(2)(iv)(f)(5)(i)-(iii),
increase or decrease the Capital Accounts of the Partners to reflect a
revaluation of Partnership property (including intangible assets such as
goodwill) on the Partnership books as long as such adjustments comply with the
requirements of Treas. Regs. §1.704-1(b)(2)(iv)(f)(5), and (ii) reflect property
on the books of the Partnership at a book value that differs from the adjusted
tax basis of the property in accordance with Treas. Regs. §1.704-1(b)(2)(iv)(g).

 

Appendix “A” - Page 1



--------------------------------------------------------------------------------

(b) Adjusted Capital Account. “Adjusted Capital Account” means, with respect to
a Partner, such Partner’s Capital Account after: (i) crediting to such Capital
Account any amount which such Partner is deemed to be obligated to restore
pursuant to the penultimate sentence of Treas. Regs. §§ 1.704-2(g)(1) and
1.704-2(i)(5); (ii) crediting to such Capital Account any amount such Partner is
unconditionally obligated to contribute to the Partnership under this Agreement
or applicable law; (iii) crediting to such Capital Account any Partnership debt
that such Partner is personally obligated to pay and bears the economic risk of
loss; and (iv) debiting to such Capital Account the items described in Treas.
Regs. §1.704-1(b)(2)(ii)(d)(4), (5) and (6). This definition of Adjusted Capital
Account is intended to comply with the provisions of Treas. Regs.
§§1.704-1(b)(2)(ii)(d) and 1.704-2, and will be interpreted consistently with
those provisions.

(c) Adjusted Capital Account Deficit. “Adjusted Capital Account Deficit” means,
with respect to a Partner, the deficit balance, if any, in that Partner’s
Adjusted Capital Account.

A.2 Superseding Allocation Provisions.

(d) Capital Account Deficits. Notwithstanding anything to the contrary in this
Appendix “A” (except Paragraph A.2(a)(i) below), no Limited Partner shall be
allocated any item to the extent that such allocation would create or increase a
deficit in such Limited Partner’s Capital Account.

(i) Obligations to Restore. For purposes of applying this Paragraph A.2(a)(i),
in determining whether an allocation would create or increase a deficit in a
Limited Partner’s Capital Account, such Capital Account shall be reduced for
those items described in Treas. Regs. §§1.704-1(b)(2)(ii)(d)(4), (5) and (6) and
shall be increased by any amounts which such Partner is obligated to restore or
is deemed obligated to restore pursuant to the penultimate sentences of Treas.
Regs. §§1.704-2(g)(1) and 1.704-2(i)(5). Further, such Capital Accounts shall
otherwise meet the requirements of Treas. Regs. §1.704-1(b)(2)(ii)(d).

(ii) Reallocations. Any loss or deduction of the Partnership, the allocation of
which to any Partner is prohibited by Paragraph A.2(a)(i), shall be reallocated
to those Partners not having a deficit in their Capital Accounts (as adjusted in
Paragraph A.2(a)(i)) in the proportion that the positive balance of each such
Partner’s Adjusted Capital Account bears to the aggregate balance of all such
Partners’ Adjusted Capital Accounts, with any remaining losses or deductions
being allocated to the General Partner. Any allocations of loss and deductions
under this Paragraph A.2(a)(ii) shall be offset and reversed at the earliest
opportunity by reallocations of income and gain of the Partnership, as
determined by the General Partner.

(e) Special Allocations. The Partners intend that the allocation of tax
attributes arising from the Partnership comply with the applicable provisions of
Treas. Regs. §1.704-1(b). To conform further the allocation provisions of this
Agreement to such Treas. Regs., the Partners agree that the special allocation
rules contained in this Appendix “A” shall apply; provided, however, that in
respect of any particular allocation, the rules contained in this Paragraph A.2
shall supersede the rules otherwise applicable under Article Five of this
Agreement only to the extent necessary to cause such allocation to be respected
under the Treas. Regs., and the remaining portion of such allocation shall not
be affected. In the event of any inconsistency between the Treas. Regs. and the
allocations contained in the provisions of Sections 5.3 and 5.4 of this
Agreement, the Treas. Regs. shall govern.

 

Appendix “A” - Page 2



--------------------------------------------------------------------------------

(f) Minimum Gain Chargeback. If, during the Partnership’s fiscal year, there is
a net decrease in the Partnership’s minimum gain (as determined under Treas.
Regs. §1.704-2(d)), then items of income and gain of the Partnership shall be
allocated to each Partner having a negative Capital Account balance at the end
of such fiscal year in accordance with Treas. Regs. §1.704-2(f). This provision
is intended to comply with the “minimum gain chargeback” requirement in the
above referenced section of the Treas. Regs., and shall, to that extent, be
interpreted consistently therewith. If during a Partnership taxable year there
is a net decrease in Partner non-recourse debt minimum gain, as defined in
Treas. Regs. §1.704-2(g), any Partner with a share of that Partner non-recourse
debt minimum gain (determined under Treas. Regs. §1.704-2(i)(5)) as of the
beginning of the year must be allocated items of income and gain for the year
(and, if necessary, for succeeding years) equal to that Partner’s share of the
net decrease in the Partner non-recourse debt minimum gain in compliance with
Treas. Regs. §1.704-2(i)(4).

(g) Qualified Income Offset. If any Limited Partner unexpectedly receives any
adjustments, allocations or distributions described in Treas. Regs.
§§1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and gain
shall be specially allocated to such Partner in an amount and manner sufficient
to eliminate (to the extent required by the Treas. Regs.) the total of the
deficit balance in its Capital Account as adjusted in Paragraph A.2(a)(i)
created by such adjustments, allocations, or distributions, provided that an
allocation pursuant to this Paragraph A.2(d) shall be made if and only to the
extent that such Partner would have a deficit in its Capital Account (as
adjusted in Paragraph A.2(a)(i)) after all other allocations provided for in
this Paragraph A.2(d) have been tentatively made as if this Paragraph A.2(d)
were not in this Agreement.

(h) Change in Treas. Regs. If any of the specific Treas. Regs. upon which the
special allocations provided for in this Appendix “A” are based are hereafter
changed, or if new Treas. Regs. are hereafter adopted, which changes or new
Treas. Regs., in the opinion of the tax counsel retained by the Partnership,
make it necessary to revise the foregoing special allocation rules or provide
further special allocation rules in order to avoid a significant risk that a
material portion of any allocation of net income, net losses, credits or other
tax attributes otherwise provided for in Sections 5.3 and 5.4 of this Agreement
would be altered as a result of a challenge thereto by the Internal Revenue
Service, the Partners agree to make such reasonable amendments to this Agreement
as, in the opinion of such counsel, are necessary or desirable, taking into
account the interests of the Partners as a whole and all other relevant factors,
to avoid or reduce significantly such risk to the extent possible without
materially affecting the amounts distributable to any Partner pursuant to this
Agreement.

(i) Special Rules. The allocations set forth in this Agreement shall be subject
to the following special rules:

(i) Tax Allocations. For each fiscal year, the Partnership’s items of income,
loss, deduction, gain, and other items governed by Code §702(a) and comparable
provisions of state and local law shall be allocated among the Partners
proportionately to the allocation of net income and net losses to such Partners
for such year; provided that any gain recognized from any disposition of an
asset which is treated as ordinary income because it is attributable to the
recapture of any depreciation or amortization shall be allocated among the
Partners in the same ratio as the prior allocations of income or loss which
included such depreciation or amortization (but, in each case, only to the
extent such gain is otherwise allocable to a Partner).

 

Appendix “A” - Page 3



--------------------------------------------------------------------------------

(ii) Changes in Interests. Subject to the provisions of Paragraph A.3, if the
profit and/or loss sharing ratios of a Partner are adjusted during the period in
question, the Partnership’s books shall be closed as of the date immediately
preceding the date of such adjustment. For the period ended on such date, the
net income and net losses shall be allocated based on the profit and/or loss
sharing ratios in effect prior to the date of such adjustment. For the balance
of such fiscal year, the net income and net losses shall be allocated based on
the profit and/or loss sharing ratios as so adjusted. For purposes of the
foregoing, the expenses of the Partnership shall be allocated between the two
periods based upon the date when accrued; provided that amortization,
depreciation, and other items attributable to specific items of property shall
be deemed to accrue ratably over the period of time during which the Partnership
holds the property to which such items relate.

(iii) Imputed Interest. To the extent the Partnership has imputed interest
income pursuant to any provision of the Code with respect to the obligation of a
Partner to loan or contribute capital:

(1) Such interest income shall be specially allocated to the Partner owing such
obligation; and

(2) The amount of such interest income shall be excluded from the capital
contribution credited to such Partner’s Capital Account in connection with
payments with respect to such obligation.

(iv) Code §704(c). In accordance with Code §704(c) and the Treas. Regs.
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its value. In the event the fair market value of any Partnership
asset is adjusted, subsequent allocations of income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its value in
the same manner as under Code §704(c) and the Treas. Regs. thereunder. Any
elections or other decisions relating to such allocations shall be made by the
General Partner in its discretion. Allocations pursuant to this Paragraph
A.2(f)(iv) are solely for purposes of federal, state and local taxes and shall
not affect, or in any way be taken into account in computing, any Partner’s
Capital Account or share of net income, net losses, or other items or
distributions pursuant to any provision of this Agreement.

(v) Allocation Corrections. Notwithstanding any other provision of this Appendix
“A”, the General Partner is hereby granted the discretion and power to correct
any error in allocation provisions contained in this Agreement or any failure of
such provisions to comply with the Code or Treas. Regs. promulgated thereunder,
so long as such change does not materially alter the economic agreements between
the Partners.

(j) Allocations from the Liquidation of the Partnership.

(i) After adjusting the Capital Accounts for distributions under Article Six of
this Agreement and allocations under Sections 5.3 and 5.4 of this Agreement for
the year, gain resulting from a sale (or deemed sale) of the Partnership’s
assets upon the dissolution and termination of the Partnership shall be
allocated to the Partners in the following order and priority:

 

Appendix “A” - Page 4



--------------------------------------------------------------------------------

(1) First, if the Capital Account of any Partner has a negative balance, to such
Partner to the extent of such negative balance. If the Capital Accounts of more
than one Partner have a negative balance, gain, to the extent to the aggregate
negative balances in the Capital Accounts of the Partners, shall be allocated to
such Partners in proportion to their respective negative balances.

(2) Second, to the Partners in accordance with their respective Interests as
determined under Treas. Regs. §1.704-1(b)(3).

(ii) After adjusting the Capital Accounts for distributions under Article Six of
this Agreement and allocations under Sections 5.3 and 5.4 of this Agreement for
the period, losses resulting from a sale of the Partnership’s assets upon the
dissolution and termination of the Partnership shall be allocated to the
Partners in the following order and priority:

(1) First, to those Partners in the least amount necessary and to the extent
possible so that the Partners’ positive Capital Account balances are as closely
as possible in the ratio of their Interests, and then to all the Partners in
proportion to their positive Capital Account balances until the Partners’
positive Capital Account balances are reduced to zero.

(2) Second, to the Partners in accordance with their Interests as determined
under Treas. Regs. §1.704-1(b)(3).

(iii) The Partners intend that the allocations provided in Sections 5.3 and 5.4
of this Agreement result in the distributions required pursuant to Section 6.4
of this Agreement being in accordance with positive Capital Accounts as provided
for in the Treas. Regs. under Code §704(b). However, if after giving
hypothetical effect to the allocations required by this Appendix “A”, the
Capital Accounts of the Partners are in such ratios or balances as would result
in distributions pursuant to Section 6.4 of this Agreement not being in
accordance with the positive Capital Accounts of the Partners as required by the
Treas. Regs. under Code §704(b), such failure shall not affect or alter the
distributions required by Section 6.4 of this Agreement. Rather, the General
Partner will have the authority to make such other allocations of income, gain,
loss, deduction, or credit among the Partner which, to the extent possible, will
result in the Capital Account of each Partner having a balance prior to
distribution equal to the amount of distributions to be received by such Partner
pursuant to Section 6.4 of this Agreement.

A.3 Allocation to Transferred Interests. If any Interest in the Partnership is
sold, assigned, or transferred during any accounting period in compliance with
the provisions of Article Eight of this Agreement, net income, net losses, and
each item thereof, and all other items attributable to the transferred Interest
for such period shall be divided and allocated between the transferor and the
transferee by taking into account their varying interests during the period in
accordance with the closing of the books method as provided by Code §706(d) and
the Treas. Regs. thereunder. Solely for purposes of making such allocations, the
Partnership shall recognize such transfer not later than the end of the calendar
month during which it is given notice of such transfer, provided that if the
Partnership does not receive a notice stating the date such Interest was
transferred and such other information as the General Partners may reasonably
require within thirty (30) days after the end of the accounting period during
which the transfer occurs, then all of such items shall be allocated to the
person who, according to the books and records of the Partnership, on the last
day of the accounting period during which the transfer occurs, was the owner of
the Interest transferred. Neither the Partnership nor any General Partner shall
incur any liability for making allocations and distributions in accordance with
the provisions of this Paragraph A.3 whether or not the General Partner

 

Appendix “A” - Page 5



--------------------------------------------------------------------------------

or any Limited Partner or the Partnership has knowledge of any transfer of
ownership of any Interest. The General Partner is authorized to apply tax
allocation rules other than those contained in this Paragraph A.3 to the extent
that the General Partner determines that the application of the tax allocation
rules contained in this Paragraph A.3 would result in a substantial mismatching
of the allocation of net income or net loss attributable to a period and the
distribution of cash attributable to the same period as between the transferor
and transferee of the Interest transferred that could be minimized by the
application of an alternative tax allocation rule, or to the extent necessary to
conform the Partnership’s tax allocations to the requirements of any regulations
issued by the Treasury Department or rulings of the Internal Revenue Service.

A.4 Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
taxable year or other period shall be specially allocated to the Partner who
bears the risk of loss with respect to the liability to which the Partner
Nonrecourse Deduction is attributable in accordance with Treas. Regs.
§1.704-2(i).

 

Appendix “A” - Page 6



--------------------------------------------------------------------------------

APPENDIX “B”

TO THE AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF STRATUS KINGWOOD PLACE, L.P.

Definitions

“9% Return” is defined in Section 4.4(a).

“11% Return” is defined in Section 4.4(b).

“20% Promote Interest” is defined in Section 6.3(c)(ii).

“40% Promote Interest” is defined in Section 6.3(d)(ii).

“Additional Offered Interests” is defined in Section 4.10(a).

“Adjusted Capital Account” is defined in Paragraph A.1(b) of Appendix “A.”

“Adjusted Capital Account Deficit” is defined in Paragraph A.1(c) of Appendix
“A.”

“Affiliates” means a Partner and any person that directly or indirectly
controls, is controlled by, or is under common control with the person in
question, or, in the case of a corporation, any entity succeeding to the
interest of such corporation, provided that not less than fifty-one percent
(51%) of the ownership interest in such entity is held by one or more persons
who had held a majority interest in such corporation As used in this definition
of “Affiliate,” the term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person, whether through ownership of voting securities, by contract or
otherwise and the term “person” means any individual, corporation, association,
limited liability company, joint venture, real estate investment trust, other
trust estate or other entity or organization. “Affiliate” shall also include the
spouse, parents, children, grandchildren and siblings of an Affiliate, a Partner
or his or her spouse, as well as a trust, limited liability company, or
corporation whose sole beneficiaries or owners are the family members described
herein.

“Agreed Asset Value” is defined in Section 8.16(d)(i).

“Agreed Equity Value” is defined in Section 8.16(d)(i).

“Agreement” is defined in the Introductory Paragraph.

“Asking Price” is defined in Section 8.9(b).

“Asset Management Agreement” is defined in Section 7.10.

“Asset Management Fee” is defined in Section 7.10.

“Business” is defined in Section 2.1.

“Buy-out Request” is defined in Section 8.9(b).

 

Appendix “B” - Page 1



--------------------------------------------------------------------------------

“Buying Partner” is defined in Section 8.6.

“Capital Account” is defined in Paragraph A.1(a) of Appendix “A.”

“Capital Contributions” is defined in Section 4.2(a).

“Capital Interests” or “Capital Interest” is defined in Section 4.1(a).

“Certificate” is defined in the Recitals.

“Class A Limited Partner” is defined in the Introductory Paragraph.

“Class A Option Period” is defined in Section 8.5.

“Class A Pre-Construction Capital Commitment” is defined in Section 4.3(d)(i).

“Class A Construction Capital Commitment” is defined in Section 4.3(d)(ii).

“Class B Limited Partners” or “Class B Limited Partner” is defined in the
Introductory Paragraph.

“Closing Costs” is defined in Section 8.17(d).

“Code” is defined in Section 5.1.

“Combined Group” is defined in Section 10.7.

“Combined Group Reporting Agreement” is defined in Section 10.13.

“Combined Report Year” is defined in Section 10.7.

“Comptroller” is defined in Section 10.10.

“Computed Value” is defined in Section 8.16(d)(i).

“Consent to Transfer” is defined in Section 8.9.

“Construction Loan” is defined in Section 4.3(d)(ii).

“Consultant’s Asset Valuation” is defined in Section 8.16(d)(ii).

“Contributing Partners” is defined in Section 4.8.

“Deferred Return” is defined in Section 4.3(b)(ii).

“Development Management Agreement” is defined in Section 7.10.

“Development Management Fee” is defined in Section 7.10.

“Dispute Notice” is defined in Section 15.19(a).

“Distribution Interests” or “Distribution Interest” is defined in Section
4.1(a).

 

Appendix “B” - Page 2



--------------------------------------------------------------------------------

“Effective Date” is defined in the Introductory Paragraph.

“Election Notice” is defined in Section 4.10(b).

“Event of Default” is defined in Section 13.1.

“Excess Combined Return Tax” is defined in Section 10.8.

“Exercising Parties” is defined in Section 8.7.

“Firm” is defined in Section 12.4.

“Funding Deficit” is defined in Section 4.3(e).

“General Partner” is defined in the Introductory Paragraph.

“General Interest Rate” is defined in Section 4.5(a).

“Guarantor Releases” is defined in Section 7.13.

“Gross Computed Value” is defined in Section 8.16(d)(ii).

“Initial Capital Contributions” is defined in Section 4.2(a).

“Interest(s)” is defined in Section 4.1(a).

“Interim Period” is defined in Section 8.18.

“Lender” is defined in Section 2.3.

“LIBOR” is defined in Section 4.5(a).

“Limited Partners” or “Limited Partner” is defined in the Introductory
Paragraph.

“Loan Offering Period” is defined in Section 4.5(b).

“Net Cash Flow” is defined in Section 6.1.

“Non-Contributing Partner” is defined in Section 4.8.

“Notice” is defined in Section 8.12.

“Offered Interest” is defined in Section 8.3.

“Offering Notice” is defined in Section 4.10(a).

“Offering Partner” is defined in Section 8.3.

“Operating Loan(s)” is defined in Section 4.5(a).

“Operating Loan Funding Notice” is defined in Section 4.5(b).

 

Appendix “B” - Page 3



--------------------------------------------------------------------------------

“Operating Loan Offer Notice” is defined in Section 4.5(b).

“Option Period” is defined in Section 8.4.

“Organization Date” is defined in the Recitals.

“Partner” or “Partners” is defined in the Introductory Paragraph.

“Partnership” is defined in the Recitals.

“Partnership Agreement” is defined in the Recitals.

“Partnership Representative” is defined in Section 10.4.

“Paying Group Partner” is defined in Section 10.8.

“Permitted Assignee” is defined in Section 8.2.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, trust, estate, custodian, trustee,
executor, administrator, nominee, representative, unincorporated organization,
sole proprietorship, employee benefit plan, tribunal, governmental entity,
department, or agency, or other entity.

“Proceeding” is defined in Section 7.11(a).

“Promote Interest” is defined in Section 6.3.

“Property” is defined in Section 2.1.

“Proprietary Information” is defined in Section 7.15(a).

“Purchase Contract” is defined in Section 2.3.

“Purchase Price” is defined in Section 8.4.

“Pursuit Costs” is defined in Section 4.2(b).

“Qualified Transferee” is defined in Section 8.9(a).

“Real Property” is defined in Section 2.1.

“Regulatory Allocations” are defined in Section 5.5.

“Remaining Interest” is defined in Section 8.6.

“Represented Parties” is defined in Section 12.4.

“ROFR Notice” is defined in Section 8.9.

“Sale Proceeds” is defined in Section 6.4.

 

Appendix “B” - Page 4



--------------------------------------------------------------------------------

“Secondary Capital Contributions” is defined in Section 4.3(b)(i).

“Selling Partner” is defined in Section 8.9(b).

“Separate Return Tax” is defined in Section 10.8.

“Spouse” is defined in Section 8.2.

“Tax Payment Amount” is defined in Section 10.4(d).

“TBOC” is defined in Section 1.1.

“Transactions” is defined on Exhibit “D.”

“Transfer” is defined in Section 8.1.

“Transfer Notice” is defined in Section 8.3.

“Treas. Regs” is defined in Section 5.1.

“Unreturned 9% Return” is defined in Section 4.4(d).

“Unreturned 11% Return” is defined in Section 4.4(d).

“Unreturned Capital Contributions” is defined in Section 4.4(d).

“Valuation Consultant” is defined in Section 8.16(d)(ii).

“Valuation Date” is defined in Section 8.16.

“Voting Interests” or “Voting Interest” is defined in Section 4.1(a).

 

Appendix “B” - Page 5